Exhibit 10.3
 
 
INTERCREDITOR AGREEMENT
among
NCI BUILDING SYSTEMS, INC.,
as a Borrower or Guarantor,
CERTAIN DOMESTIC SUBSIDIARIES OF NCI BUILDING SYSTEMS, INC.,
as Borrowers or Guarantors
and
WELLS FARGO FOOTHILL, LLC
as the Working Capital Agent and the Working Capital Administrative Agent
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Term Loan Agent and the Term Loan Administrative Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as the Control Agent
Dated as of October 20, 2009
 
 

 



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS

             
SECTION 1
  Definitions     3  
1.1
  Defined Terms     3  
1.2
  Terms Generally     18  
 
           
SECTION 2
  Lien Priorities     19  
2.1
  Scope of Collateral     19  
2.2
  Priority     19  
2.3
  Failure to Perfect     21  
2.4
  Prohibition on Contesting Liens     22  
2.5
  No New Liens     22  
2.6
  Similar Liens and Agreements     23  
 
           
SECTION 3
  Enforcement     24  
3.1
  Enforcement     24  
3.2
  Actions Upon Breach     30  
 
           
SECTION 4
  Payments     30  
4.1
  Application of Proceeds     30  
4.2
  Payment Turnover     32  
 
           
SECTION 5
  Other Agreements     32  
5.1
  Releases     32  
5.2
  Insurance     37  
5.3
  Control Agent for Perfection     38  
5.4
  Access to Term Loan Priority Collateral     40  
5.5
  Consent to Limited License     41  
 
           
SECTION 6
  Insolvency or Liquidation Proceedings     42  
6.1
  Use of Cash Collateral and Financing Issues     42  
6.2
  Sale Issues     43  
6.3
  Relief from the Automatic Stay     43  
6.4
  Adequate Protection     43  
6.5
  Separate Grants of Security and Separate Classification     44  
6.6
  Post-Petition Claims     45  
6.7
  Avoidance Issues     45  
6.8
  Expense Claims     45  
6.9
  Effectiveness in Insolvency or Liquidation Proceedings     45  
 
           
SECTION 7
  Reliance; Waivers; Etc.     46  
7.1
  Non-Reliance     46  
7.2
  No Warranties or Liability     47  
7.3
  No Waiver of Lien Priorities     48  
7.4
  Obligations Unconditional     50  
7.5
  Certain Notices     50  
 
           
SECTION 8
  Miscellaneous     51  
8.1
  Conflicts     51  

 



--------------------------------------------------------------------------------



 



             
8.2
  Effectiveness; Continuing Nature of this Agreement; Severability     51  
8.3
  Amendments; Waivers     51  
8.4
  Information Concerning Financial Condition of Company and its Subsidiaries    
52  
8.5
  Subrogation     52  
8.6
  [Reserved]     52  
8.7
  SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL     53  
8.8
  Notices     54  
8.9
  Further Assurances     54  
8.10
  Designation of Additional Indebtedness; Joinder of Additional Agents     54  
8.11
  Binding on Successors and Assigns     55  
8.12
  Specific Performance     55  
8.13
  Headings     55  
8.14
  Counterparts     56  
8.15
  Authorization     56  
8.16
  No Third Party Beneficiaries     56  
8.17
  Provisions Solely to Define Relative Rights     56  

 



--------------------------------------------------------------------------------



 



     THIS INTERCREDITOR AGREEMENT (the “Agreement”), dated as of October 20,
2009, is entered into by and among NCI BUILDING SYSTEMS, INC., a Delaware
corporation (the “Company”), those certain Domestic Subsidiaries of the Company
from time to time party to the Working Capital Credit Documents, the Term Loan
Credit Documents or any Additional Documents as borrowers or guarantors
(together, with the Company, the “Grantors”), WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Term Loan Lenders
referenced below (in such capacity, together with its successors and assigns in
such capacity, the “Term Loan Administrative Agent”) and its capacity as
collateral agent for the Term Loan Lenders referenced below (in such capacity,
together with its successors and assigns in such capacity, the “Term Loan
Agent”), WELLS FARGO FOOTHILL, LLC, in its capacity as administrative agent for
the Working Capital Lenders referenced below (in such capacity, the “Working
Capital Administrative Agent”) and its capacity as collateral agent for the
Working Capital Lenders referenced below (in such capacity, together with its
successors and assigns in such capacity, the “Working Capital Agent”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as control agent for the
Working Capital Agent, the Term Loan Agent and any Additional Agent (in such
capacity, together with its successors and assigns in such capacity, the
“Control Agent”).
RECITALS:
     WHEREAS, certain of the Grantors, the financial institutions from time to
time party thereto as lenders (collectively, the “Term Loan Lenders”), the Term
Loan Administrative Agent and the Term Loan Agent are parties to that certain
Amended and Restated Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or modified from time to time, the “Initial Term Loan
Credit Agreement”), pursuant to which the Term Loan Lenders shall make a term
loan credit facility available to the Company secured by a first priority
security interest in certain assets of the Grantors and a second priority
security interest in certain other assets of such Grantors;
     WHEREAS, the Grantors, the financial institutions from time to time party
thereto as lenders (collectively, the “Working Capital Lenders”), the Working
Capital Administrative Agent and the Working Capital Agent are parties to that
certain Loan and Security Agreement, dated as of the date hereof (as amended,
restated, supplemented or modified from time to time, the “Initial Working
Capital Credit Agreement”), pursuant to which the Working Capital Lenders shall
make a revolving credit facility available to the Grantors that are borrowers
thereunder secured by a first priority security interest in certain assets of
the Grantors and a second priority security interest in certain other assets of
the Grantors;
     WHEREAS, pursuant to this Agreement, the Company may, from time to time,
designate certain additional Indebtedness as “Additional Indebtedness” by
executing and delivering the Additional Indebtedness Designation and by
complying with the procedures set forth in Section 8.10 hereof, and the holders
of such Additional Indebtedness and any other applicable Additional Claimholder
shall thereafter constitute Additional Claimholder, and any Additional Agent (as
hereinafter defined) for any such Additional Claimholder shall thereafter
constitute an Additional Agent, for all purposes under this Agreement; and
     WHEREAS, the Working Capital Agent, for and on behalf of the Working
Capital Claimholders, and the Term Loan Agent, for and on behalf of the Term
Loan Claimholders, desire to enter into this Agreement to (i) confirm the
relative priorities of their respective security interests in the assets and
properties of the Grantors, and (ii) provide for the orderly sharing among them,
in accordance with such priorities, of the proceeds of such assets and
properties upon any foreclosure thereon or other disposition thereof.

2



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
SECTION 1
DEFINITIONS
     1.1 Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:
     “Account” means, as to each Grantor, all present and future rights of such
Person to payment of a monetary obligation, whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with the card.
     “Additional Agent” means any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any replacement thereof or successor thereto, as well as any
Person designated as an “Agent” under any Additional Credit Facility.
     “Additional Bank Products Affiliate” means any Additional Credit Facility
Creditor or any Affiliate of any Additional Credit Facility Creditor that has
entered into a Bank Products Agreement with a Grantor with the obligations of
such Grantor thereunder being secured by one or more Additional Collateral
Documents.
     “Additional Borrower” means any Grantor that incurs or issues Additional
Indebtedness.
     “Additional Cap Amount” has the meaning set forth in the definition of
Additional Obligations.
     “Additional Claimholders” means, at any relevant time, the holder or
holders of Additional Obligations at such time, including without limitation any
Additional Credit Facility Creditors, any Additional Bank Products Affiliate and
each Additional Agent, and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as an “Additional Claimholder” under
any Additional Credit Facility; and with respect to any Additional Agent, shall
mean the Additional Claimholders for which such Additional Agent acts as
Additional Agent.
     “Additional Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Additional Obligations
     “Additional Collateral Disposition” has the meaning set forth in
Section 5.1(b)(ii).
     “Additional Collateral Documents” means all “Security Documents” as defined
in any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Additional Obligations or under which rights or remedies with
respect to such Liens are governed, in each case as the same may be amended,
restated, modified or supplemented from time to time.

3



--------------------------------------------------------------------------------



 



     “Additional Collateral Exercise of Remedies” has the meaning set forth in
Section 5.1(b)(i).
     “Additional Credit Facilities” means any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures or other financing agreements, in each case as the same may be
amended, modified or supplemented from time to time, together with any other
agreement extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the Additional Obligations,
whether by the same or any other lender, debtholder or group of lenders or
debtholders, or the same or any other agent, trustee or representative therefor,
and whether or not increasing the amount of any Indebtedness that may be
incurred thereunder.
     “Additional Credit Facility Creditors” means one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities.
     “Additional Documents” means any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreements between any Grantor and any Additional Bank Products Affiliate, those
other ancillary agreements as to which any Additional Claimholder is a party or
a beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Grantor or any of its
respective Subsidiaries or Affiliates and delivered to any Additional Agent in
connection with any of the foregoing or any Additional Credit Facility, and any
other document or instrument executed or delivered at any time in connection
with any Additional Obligations, including any intercreditor or joinder
agreement among holders of Additional Obligations or among holders of Term Loan
Obligations and Additional Obligations, in each case as the same may be amended,
modified or supplemented from time to time.
     “Additional Effective Date” has the meaning set forth in Section 8.10(b).
     “Additional Guarantees” means any one or more guarantees of any Additional
Obligations of any Grantor by any other Grantor in favor of any Additional
Claimholder.
     “Additional Indebtedness” means any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as defined below) on Collateral by

(a)   prior to the Discharge of Working Capital Obligations, Section 10.2 of the
Initial Working Capital Credit Agreement (if the Initial Working Capital Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Working Capital Credit Agreement then in effect if
the Initial Working Capital Credit Agreement is not then in effect (which
covenant is designated in such Working Capital Credit Agreement as applicable
for purposes of this definition),

(b)   prior to the Discharge of Term Loan Obligations, Section 7.3 of the
Initial Term Loan Credit Agreement (if the Initial Term Loan Credit Agreement is
then in effect) or the corresponding negative covenant restricting Liens
contained in any other Term Loan Credit Agreement then in effect (which covenant
is designated in such Term Loan Credit Agreement as applicable for purposes of
this definition) and

(c)   prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition) and

4



--------------------------------------------------------------------------------



 



(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 8.10.
As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Working Capital Obligations, in Section 1 of the
Initial Working Capital Credit Agreement (if the Initial Working Capital Credit
Agreement is then in effect), or in any other Working Capital Credit Agreement
then in effect (if the Initial Working Capital Credit Agreement is not then in
effect), (y) for purposes of the preceding clause (1)(b), prior to the Discharge
of Term Loan Obligations, in Section 1.1 of the Initial Term Loan Credit
Agreement (if the Initial Term Loan Credit Agreement is then in effect), or in
any other Term Loan Credit Agreement then in effect, and (z) for purposes of the
preceding clause (1)(c), prior to the Discharge of Additional Obligations, in
the applicable Additional Credit Facility then in effect.
     “Additional Indebtedness Designation” means a certificate of the Company
with respect to Additional Indebtedness substantially in the form of Exhibit A
attached hereto
     “Additional Indebtedness Joinder” means a joinder agreement executed by one
or more Additional Agents in respect of the Additional Indebtedness subject to
an Additional Indebtedness Designation, on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B attached hereto
     “Additional Specified Indebtedness” means any Indebtedness that is or may
from time to time be incurred by any Grantor in compliance with:

(a)   prior to the Discharge of Working Capital Obligations, Section 10.3 of the
Initial Working Capital Credit Agreement (if the Initial Working Capital Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Working Capital Credit Agreement then in
effect if the Initial Working Capital Credit Agreement is not then in effect
(which covenant is designated in such Working Capital Credit Agreement as
applicable for purposes of this definition),

(b)   prior to the Discharge of Term Loan Obligations, Section 7.2 of the Term
Credit Agreement (if the Initial Term Loan Credit Agreement is then in effect)
or the corresponding negative covenant restricting Indebtedness contained in any
other Term Loan Credit Agreement then in effect (which covenant is designated in
such Term Loan Credit Agreement as applicable for purposes of this definition)
and

(c)   any negative covenant restricting Indebtedness contained in any Additional
Credit Facility then in effect (which covenant is designated in such Additional
Credit Facility as applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Working Capital Obligations, in
Section 1 of the Initial Working Capital Credit Agreement (if the Initial
Working Capital Credit Agreement is then in effect), or in any other Working
Capital Credit Agreement then in effect (if the Initial Working Capital Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Loan Obligations, in Section 1.1 of the Initial
Term Loan Credit Agreement (if the Initial Term Loan Credit Agreement is then in
effect), or in any other Term Loan Credit Agreement then in effect, and (z) for
purposes of the preceding clause (c), prior to the Discharge of Additional
Obligations, in the applicable Additional Credit Facility then in effect.

5



--------------------------------------------------------------------------------



 



     “Additional Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Grantor whether now existing or hereafter arising, whether arising before,
during or after the commencement of any case with respect to any Grantor under
the Bankruptcy Code or any other Insolvency or Liquidation Proceeding under
(i) any Additional Credit Facilities, (ii) any other Additional Documents and
(iii) any Bank Products Agreements with any Additional Agent, any Additional
Credit Facility Creditor or any Affiliate of any Additional Credit Facility
Creditor; provided that the aggregate principal amount of, without duplication,
any term loans, bonds, debentures, notes or similar instruments (excluding, in
any event, any Bank Product Debt) issued under any Additional Credit Facility in
excess of the amount thereof constituting Additional Specified Indebtedness (the
“Additional Debt Cap Amount”), shall not constitute Additional Obligations for
purposes of this Agreement. “Additional Obligations” shall include (x) all
interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) in accordance with the rate
specified in the relevant Additional Document and (y) all fees, costs and
charges incurred in connection with the Additional Documents and provided for
thereunder, in the case of each of clause (x) and clause (y) whether before or
after commencement of an Insolvency or Liquidation Proceeding and irrespective
of whether any claim for such interest, fees, costs or charges is allowed as a
claim in such Insolvency or Liquidation Proceeding.
     “Affiliate” means, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten (10%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds ten (10%) percent or
more of the equity interests and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.
     “Agent” means the Working Capital Agent, the Term Loan Agent or any
Additional Agent, as applicable.
     “Agent Parties” means (i) prior to the Discharge of Term Loan Obligations,
the Term Loan Agent, (ii) prior to the Discharge of Working Capital Obligations,
the Working Capital Agent and (iii) prior to the Discharge of Additional
Obligations, any Additional Agent.
     “Aggregate Principal Exposure” means the aggregate principal amount of,
without duplication, any issued but undrawn letters of credit, any reimbursement
obligations for drawn letters of credit, term loans, revolving loans, bonds,
debentures, notes or similar instruments (excluding, in any event, Bank Product
Debt) issued under the Working Capital Credit Documents, the Term Loan Credit
Documents, or any Additional Credit Facility and related applicable Additional
Documents, as applicable.
     “Agreement” means this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
     “Bank Products Agreement” means (x) any agreement pursuant to which a bank
or other financial institution agrees to provide any of the following products,
services or facilities extended to any Grantor by any Claimholder or any of its
Affiliates: (a) Cash Management Services; (b) commercial

6



--------------------------------------------------------------------------------



 



credit card and merchant card services; and (c) other banking products or
services as may be requested by any Grantor, other than letters of credit, and
(y) any interest rate, foreign currency, commodity or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity or equity
values (including, without limitation, any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements),
entered into between any Grantor and any Claimholder or any of its Affiliates,
and any confirmation executed in connection with any such agreement or
arrangement.
     “Bank Product Debt” of any Person means any obligation of such Person
pursuant to any Bank Products Agreement.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Bankruptcy Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
     “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York, and a day on which the Control Agent is open for the
transaction of business.
     “Capital Lease” means, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.
     “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).
     “Cash Management Services” means any services provided from time to time to
the Grantors in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts or otherwise consisting of treasury or cash
management services, including automated clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, return item, netting, overdraft and/or wire transfer services.
     “Certificated Security” has the meaning set forth in the UCC.
     “Chattel Paper” has the meaning set forth in the UCC.
     “Claimholders” means the Term Loan Claimholders, the Working Capital
Claimholders and any Additional Claimholders.
     “Collateral” means all of the assets and property of any Grantor, whether
tangible or intangible, constituting both Working Capital Collateral and Term
Loan Collateral.
     “Commercial Tort Claim” has the meaning set forth in the UCC.

7



--------------------------------------------------------------------------------



 



     “Company” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Control Collateral” means any Collateral consisting of any Certificated
Security, Instrument, Investment Property, Deposit Accounts and cash.
     “Controlled Account” means those certain Deposit Accounts of any Grantor
subject to Liens under the terms of the Working Capital Collateral Documents and
the Term Loan Collateral Documents.
     “Credit Agreement” means the Term Loan Credit Agreement, the Working
Capital Credit Agreement or any Additional Credit Facility, as applicable.
     “Credit Documents” means the Term Loan Credit Documents, the Working
Capital Credit Documents and any Additional Documents.
     “Customer Contracts” means all contracts for the provision of goods or
services by any Grantor to any Person or by any Person to any Grantor.
     “Deposit Accounts” has the meaning set forth in the UCC.
     “DIP Financing” has the meaning set forth in Section 6.1.
     “Discharge of Additional Obligations” means, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (i) payment in
full in cash of the principal of and interest (including interest accruing on or
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not a claim for such interest is, or would be, allowed in whole or in part in
such Insolvency or Liquidation Proceeding) and premium, if any, on all
Indebtedness outstanding under all Additional Credit Facilities and any other
Additional Documents and termination of all commitments to lend or otherwise
extend credit (if any) under all Additional Credit Facilities and other
Additional Documents, other than pursuant to any Refinancing through the
incurrence of Indebtedness designated as Additional Indebtedness by the Company,
and (ii) payment in full in cash of all other Additional Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including legal fees and other expenses, costs
or charges accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for such fees, expenses, costs or
charges is, or would be, allowed in such Insolvency or Liquidation Proceeding),
and (iii) termination or cash collateralization (in an amount reasonably
satisfactory to the Term Loan Administrative Agent) of any Bank Products
Agreement (to the extent obligations under such Bank Products Agreement
constitute applicable Additional Obligations) and the payment in full in cash of
all Bank Product Debt (to the extent such Bank Product Debt constitutes
Additional Obligations), subject, with respect to the aggregate principal amount
of the relevant items set forth in the foregoing clauses (i) and (ii), to the
limitations set forth in the definition of Additional Cap Amount.
     “Discharge of Obligations” means a Discharge of Term Loan Obligations, a
Discharge of Working Capital Obligations, or a Discharge of Additional
Obligations, as applicable.
     “Discharge of Term Loan Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in whole or in part in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the Term Loan Credit Documents and termination of all
commitments to lend or otherwise extend credit (if

8



--------------------------------------------------------------------------------



 



any) under the Term Loan Credit Documents, other than pursuant to any
Refinancing under a Term Loan Credit Agreement designated as a Term Loan Credit
Agreement by the Company, and (ii) payment in full in cash of all other Term
Loan Obligations that are due and payable or otherwise accrued and owing at or
prior to the time such principal and interest are paid (including legal fees and
other expenses, costs or charges accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not a claim for such fees,
expenses, costs or charges is, or would be, allowed in such Insolvency or
Liquidation Proceeding), and (iii) termination or cash collateralization (in an
amount reasonably satisfactory to the Term Loan Administrative Agent) of any
Bank Products Agreement (to the extent obligations under such Bank Products
Agreement constitute Term Loan Obligations) and the payment in full in cash of
all Bank Product Debt (to the extent such Bank Product Debt constitutes Term
Loan Obligations), subject, with respect to the aggregate principal amount of
the relevant items set forth in the foregoing clauses (i) and (ii), to the
limitations set forth in the definition of TL Cap Amount.
     “Discharge of Working Capital Obligations” means (i) payment in full in
cash of the principal of and interest (including interest accruing on or after
the commencement of any Insolvency or Liquidation Proceeding, whether or not a
claim for such interest is, or would be, allowed in whole or in part in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the Working Capital Credit Documents and termination of all
commitments to lend or otherwise extend credit under the Working Capital Credit
Documents, other than pursuant to any Refinancing under a Working Capital Credit
Agreement designated as a Working Capital Credit Agreement by the Company,
(ii) payment in full in cash of all other Working Capital Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including legal fees and other expenses, costs
or charges accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for such fees, expenses, costs or
charges is, or would be, allowed in whole or in part in such Insolvency or
Liquidation Proceeding), (iii) the payment in full in cash of cash collateral,
or at Working Capital Agent’s option, the delivery to Working Capital Agent of a
letter of credit payable to Working Capital Agent, in either case in accordance
with the terms of the Working Capital Credit Documents in respect of (A) letters
of credit, banker’s acceptances or similar instruments issued under the Working
Capital Credit Documents (in an amount equal to one hundred three (103%) percent
of the amount of such letters of credit, banker’s acceptance or similar
instruments) and (B) continuing obligations of Working Capital Agent and Working
Capital Lenders under control agreements and other contingent Working Capital
Obligations for which a claim or demand for payment has been made at such time
(including attorneys’ fees and legal expenses) to any Working Capital
Claimholders for which such Working Capital Claimholder is entitled to
indemnification by any Grantor, (iv) termination or cash collateralization (in
an amount reasonably satisfactory to the Working Capital Administrative Agent)
of any Bank Products Agreement (to the extent that the obligations under such
Bank Products Agreement constitutes Working Capital Obligations) and the payment
in full in cash of all Bank Product Debt (to the extent such Bank Product Debt
constitutes Working Capital Obligations), subject, with respect to the aggregate
principal amount of the relevant items set forth in the foregoing clauses (i),
(ii) and (iii)(A), to the limitations set forth in the definition of Maximum
Working Capital Obligations.
     “Documents” has the meaning set forth in the UCC.
     “Domestic Subsidiaries” shall mean, with respect to any Person, any
Subsidiary of such Person which is incorporated or organized under the laws of
any state of the United States or the District of Columbia.
     “Equipment” has the meaning set forth in the UCC, including all machinery,
apparatus, equipment, fittings, furniture, fixtures, motor vehicles and other
tangible personal property (other than

9



--------------------------------------------------------------------------------



 



Inventory), and all parts, accessories and special tools therefor, and
accessions thereto.
     “Event of Default” has the meaning set forth in (a) prior to the Discharge
of Working Capital Obligations, the Working Capital Credit Agreement, (b) prior
to the Discharge of Term Loan Obligations, the Term Loan Credit Agreement and
(c) prior to the Discharge of Additional Obligations, any applicable Additional
Credit Facility then in effect.
     “Excess Additional Obligations Principal Exposure” has the meaning set
forth in Section 2.2(e).
     “Excess Term Loan Principal Exposure” has the meaning set forth in
Section 2.2(d).
     “Excess Working Capital Principal Exposure” has the meaning set forth in
Section 2.2(c).
     “Financial Asset” has the meaning set forth in the UCC.
     “Fixture” has the meaning set forth in the UCC.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Intangible” has the meaning set forth in the UCC.
     “Goods” has the meaning set forth in the UCC.
     “Grantors” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Indebtedness” means, with respect to any Person, any liability, whether or
not contingent, (a) in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (other than an account payable to a trade creditor (whether
or not an Affiliate) incurred in the ordinary course of business of such
Person); (c) all obligations as lessee under leases which have been, or should
be, in accordance with GAAP recorded as Capital Leases; (d) any contractual
obligation, contingent or otherwise, of such Person to pay or be liable for the
payment of any indebtedness described in this definition of another Person,
including, without limitation, any such indebtedness, directly or indirectly
guaranteed, or any agreement to purchase, repurchase, or otherwise acquire such
indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof, or to maintain solvency, assets,
level of income, or other financial condition; (e) all obligations with respect
to redeemable stock and redemption or repurchase obligations under any Capital
Stock or other equity securities issued by such Person; (f) all reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account; (g) all indebtedness of such Person in respect of indebtedness of
another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other

10



--------------------------------------------------------------------------------



 



encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under license agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.
     “Initial Working Capital Credit Agreement” has the meaning set forth in the
recitals hereto.
     “Initial Term Loan Credit Agreement” has the meaning set forth in the
recitals hereto.
     “Insolvency or Liquidation Proceeding” means any case or proceeding
commenced by or against a Person under any state, federal or foreign law for, or
any agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other Bankruptcy Law or insolvency, debtor relief or
debt adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.
     “Instrument” has the meaning set forth in the UCC.
     “Investment Property” has the meaning set forth in the UCC.
     “Inventory” has the meaning set forth in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in the Company’s business (but excluding Equipment).
     “Letter of Credit Rights” has the meaning set forth in the UCC.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Limited License” has the meaning set forth in Section 5.5.
     “Maximum Working Capital Obligations” has the meaning set forth in the
definition of Working Capital Obligations.
     “Non-Priority Agent” means, with respect to the Working Capital Priority
Collateral, the Term

11



--------------------------------------------------------------------------------



 



Loan Agent and any Additional Agent, as applicable, and, with respect to the
Term Loan Priority Collateral, the Working Capital Agent.
     “Non-Priority Claimholders” means, with respect to the Working Capital
Priority Collateral, the Term Loan Claimholders or the applicable Additional
Claimholders, as applicable, and, with respect to the Term Loan Priority
Collateral, the Working Capital Claimholders.
     “Obligations” means Term Loan Obligations, the Working Capital Obligations
or any Additional Obligations, as applicable.
     “Ordinary Course of Business” means the ordinary course of business of the
Company or Subsidiaries, consistent with past practices and undertaken in good
faith (and not for the purpose of evading any provision of a Credit Document).
     “Payment Intangibles” has the meaning set forth in the UCC.
     “Person” means any individual, sole proprietorship, partnership,
corporation (including any corporation which elects subchapter S status under
the Internal Revenue Code of 1986), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     “Priority Agent” means, with respect to the Working Capital Priority
Collateral, the Working Capital Agent, and, with respect to the Term Loan
Priority Collateral, the Term Loan Representative. The Term Loan
Representative’s constituents (for purposes of Section 5.3, Section 5.4 and
Section 6.1) shall be all Claimholders who are Priority Claimholders with
respect to the Term Loan Priority Collateral or (after the Discharge of Working
Capital Obligations) the Collateral.
     “Priority Claimholders” means, with respect to the Working Capital Priority
Collateral, the Working Capital Claimholders, and, with respect to the Term Loan
Priority Collateral, the Term Loan Claimholders and any Additional Claimholders,
as applicable.
     “Priority Collateral” means, with respect to the Working Capital Agent and
the other Working Capital Claimholders, the Working Capital Priority Collateral,
and, with respect to the Term Loan Agent and the other Term Loan Claimholders
and any Additional Agent and any other Additional Claimholders, the Term Loan
Priority Collateral, as applicable.
     “Proceeds” has the meaning set forth in the UCC.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Protective Advances” means loans made under the Working Capital Credit
Agreement by the Working Capital Agent, that, in the exercise of its reasonable
business judgment, the Working Capital Agent deems the funding of such loan to
be necessary (i) to preserve or protect the Working Capital Priority Collateral
or any portion thereof, (ii) to enhance the likelihood, or increase the amount,
of repayment of the Working Capital Obligations or (iii) to pay any other amount
chargeable to Grantors pursuant to the terms of the Working Capital Credit
Agreement, including costs, fees and expenses, all of which loans shall be
deemed part of the Working Capital Obligations and secured by the Collateral.

12



--------------------------------------------------------------------------------



 



     “Recovery” has the meaning set forth in Section 6.7.
     “Refinance” means, in respect of any Indebtedness, to refinance, replace or
repay, or to issue other Indebtedness, in exchange or replacement for, such
Indebtedness (whether such refinancing, replacement or repayment or issuance
occurs concurrently with the repayment of such Indebtedness or after any lapse
of time during which there may not exist any such Indebtedness). “Refinanced”
and “Refinancing” shall have correlative meanings.
     “Requisite Lenders” means Additional Claimholders and/or Term Loan
Claimholders holding, in the aggregate, in excess of 50% of the aggregate
principal amount of the Additional Obligations and the Term Loan Obligations;
provided that, if the matter being consented to or the action being taken by the
Term Loan Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the Term Loan Priority Collateral or (after the Discharge of Working Capital
Obligations) all or substantially all of the Collateral, then “Requisite
Lenders” means those Claimholders necessary to validly consent to the requested
action in accordance with the applicable Term Loan Documents and Additional Loan
Documents.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, limited liability partnership or other limited or general
partnership, trust, association or other business entity of which an aggregate
of at least a majority of the outstanding Capital Stock or other interests
entitled to vote in the election of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency), managers, trustees or other controlling
persons, or an equivalent controlling interest therein, of such Person is, at
the time, directly or indirectly, owned by such Person and/or one or more
subsidiaries of such Person.
     “Supporting Obligations” has the meaning set forth in the UCC.
     “Term Loan Administrative Agent” has the meaning set forth in the
introductory paragraph of this Agreement and including any replacement or
successor agent whether under the Initial Term Loan Credit Agreement or any
subsequent Term Loan Credit Agreement.
     “Term Loan Agent” has the meaning set forth in the introductory paragraph
of this Agreement and including any replacement or successor agent whether under
the Initial Term Loan Credit Agreement or any subsequent Term Loan Credit
Agreement.
     “Term Loan Claimholders” means, at any relevant time, the holders of Term
Loan Obligations at such time, including without limitation the Term Loan
Lenders and any agent under the Term Loan Credit Agreement.
     “Term Loan Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Term Loan Obligations.
     “Term Loan Collateral Disposition” has the meaning set forth in
Section 5.1(a)(ii).
     “Term Loan Collateral Documents” means the Security Documents (as defined
in the Term Loan Credit Agreement as amended from time to time) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Term Loan Obligations or under which rights or remedies with respect to such
Liens are governed.

13



--------------------------------------------------------------------------------



 



     “Term Loan Collateral Exercise of Remedies” has the meaning set forth in
Section 5.1(a)(i).
     “Term Loan Credit Agreement” means (i) the Initial Term Loan Credit
Agreement and (ii) if designated by the Company, any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, increase (subject to
the limitations set forth herein), or Refinance in whole or in part the
indebtedness and other obligations outstanding under the (x) Initial Term Loan
Credit Agreement or (y) any subsequent Term Loan Credit Agreement (as amended,
restated, supplemented or modified from time to time); provided, that the
lenders party to such Term Loan Credit Agreement shall agree, by a joinder
agreement substantially in the form of Exhibit C hereto or otherwise in form and
substance reasonably satisfactory to the Working Capital Agent, that the
obligations under such Term Loan Credit Agreement are subject to the terms and
provisions of this Agreement. Any reference to the Term Loan Credit Agreement
hereunder shall be deemed a reference to any Term Loan Credit Agreement then in
existence.
     “Term Loan Credit Documents” means the Term Loan Credit Agreement and the
other Loan Documents (as defined in the Term Loan Credit Agreement as amended
from time to time) and each of the other agreements, documents and instruments
providing for or evidencing any other Term Loan Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Term Loan Obligations, including any intercreditor or joinder agreement among
holders of Term Loan Obligations or among holders of Term Loan Obligations and
Additional Obligations, to the extent such are effective at the relevant time,
as each may be modified from time to time.
     “Term Loan Lenders” means any “Lender”, as defined in the Term Loan Credit
Agreement, and including, in the case of Bank Products Agreements, Affiliates of
Term Loan Lenders who are parties to Bank Products Agreements with any Grantor.
     “Term Loan Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Grantor whether now existing or hereafter arising, whether arising before,
during or after the commencement of any case with respect to any Grantor under
the Bankruptcy Code or any other Insolvency or Liquidation Proceeding under
(i) the Term Loan Credit Agreement, (ii) the other Term Loan Credit Documents
and (iii) any Bank Products Agreement entered into with any Person who at the
time of entry into such agreement is either the Term Loan Agent, the Term Loan
Administrative Agent, any Term Loan Lender or any Affiliate of a Term Loan
Lender; provided that the aggregate principal amount of, without duplication,
any term loans, bonds, debentures, notes or similar instruments (excluding, in
any event, any Bank Product Debt) issued under the Term Loan Credit Agreement or
any other Term Loan Credit Document (or any Refinancing thereof) in excess of
(x) at all times prior to the funding of the Additional Term Loans (as such term
is defined in the Term Loan Credit Agreement in effect as of the date hereof),
$171,000,000, and (y) at all times after the funding of the Additional Term
Loans, the sum of $171,000,000 plus the product of (i) 114% times (ii) the
amount actually funded under the Additional Term Loans in an amount not to
exceed the maximum amount of Incremental Term Loans permitted by the Term Loan
Credit Agreement in effect as of the date hereof (the “TL Cap Amount”), shall
not constitute Term Loan Obligations for purposes of this Agreement. “Term Loan
Obligations” shall include (x) all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) in
accordance with the rate specified in the relevant Term Loan Credit Document and
(y) all fees, costs and charges incurred in connection with the Term Loan Credit
Documents and provided for thereunder, in the case of each of clause (x) and
clause (y) whether before or after commencement of an Insolvency or Liquidation
Proceeding and irrespective of whether any claim for such interest, fees, costs
or charges is allowed as a claim in such Insolvency or Liquidation Proceeding.
To the extent that the principal balance of

14



--------------------------------------------------------------------------------



 



obligations owing under the Term Loan Credit Agreement or any other Term Loan
Credit Document exceeds the TL Cap Amount, the excess shall be attributed
entirely to the portion of Term Loan Obligations that causes the TL Cap Amount
to be exceeded.
     “Term Loan Priority Collateral” means all of the present and future assets
and Property of the Company and any other Grantor, whether real, personal or
mixed, with respect to which a Lien is granted as security for any Term Loan
Obligations, that do not constitute Working Capital Priority Collateral,
including without limitation:
     (a) all of the Capital Stock of each of the present and future Subsidiaries
of the Company;
     (b) all of the following present and future Property of the Company and
each other Grantor:
     (i) all present and future patents and patent license rights, trademarks
and trademark license rights, copyrights and copyright license rights, trade
secrets and processes and other intellectual property;
     (ii) all present and future machinery and other Equipment, real Property
(whether owned or leased), Fixtures, Financial Assets, Investment Property and
Commercial Tort Claims;
     (iii) the TL Deposit Account (to the extent any Grantor has rights therein)
and all cash from time to time on deposit in the TL Deposit Account (to the
extent any Grantor has rights therein);
     (iv) Chattel Paper, Documents and Instruments; and
     (v) General Intangibles and other contract rights, including any
indemnification rights; and
     (c) all Proceeds (including, without limitation, insurance proceeds) and
products of the Property and assets described in the foregoing clauses (a) and
(b).
     “Term Loan Representative” means the Term Loan Agent acting at the
direction of the Requisite Lenders, unless the principal amount of Additional
Obligations under any Additional Credit Facility exceeds the principal amount of
Term Loan Obligations under the Term Loan Facility, and in such case, the
Additional Agent under such Additional Credit Facility (or, if there is more
than one such Additional Credit Facility, the Additional Credit Facility under
which the greatest principal amount of Additional Obligations is outstanding at
the time) acting at the direction of the Requisite Lenders.
     “TL Cap Amount” has the meaning set forth in the definition of Term Loan
Obligations.
     “TL Deposit Account” means that certain segregated Deposit Account of the
Company created on or after the date hereof to hold the proceeds of Term Loan
Priority Collateral, together with any replacement or similar deposit account
created to serve such purpose.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “Voting Stock” means, with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers

15



--------------------------------------------------------------------------------



 



or trustees of such Person, irrespective of whether at the time Capital Stock of
any other class or classes have or might have voting power by reason of the
happening of any contingency, and (b) any Capital Stock of such Person
convertible or exchangeable without restriction at the option of the holder
thereof into Capital Stock of such Person described in clause (a) of this
definition.
     “Working Capital Administrative Agent” has the meaning set forth in the
introductory paragraph of this Agreement and including any replacement or
successor agent whether under the Initial Working Capital Credit Agreement or
any subsequent Working Capital Credit Agreement.
     “Working Capital Agent” has the meaning set forth in the introductory
paragraph of this Agreement and including any replacement or successor agent
whether under the Initial Working Capital Credit Agreement or any subsequent
Working Capital Credit Agreement.
     “Working Capital Claimholders” means, at any relevant time, the holders of
Working Capital Obligations at such time, including without limitation the
Working Capital Lenders and any agent under the Working Capital Credit
Agreement, and including, in the case of Bank Products Agreements, Affiliates of
Working Capital Lenders who are parties to Bank Products Agreements with any
Grantor.
     “Working Capital Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Working Capital Obligations.
     “Working Capital Collateral Disposition” has the meaning set forth in
Section 5.1(d)(ii).
     “Working Capital Collateral Documents” means the Security Documents (as
defined in the Working Capital Credit Agreement as amended from time to time)
and any other agreement, document or instrument pursuant to which a Lien is
granted securing any Working Capital Obligations or under which rights or
remedies with respect to such Liens are governed.
     “Working Capital Collateral Exercise of Remedies” has the meaning set forth
in Section 5.1(d)(i).
     “Working Capital Credit Agreement” means (i) the Initial Working Capital
Credit Agreement and (ii) if designated by the Company, any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, increase
(subject to the limitations set forth herein), or Refinance in whole or in part
the indebtedness and other obligations outstanding under the (x) Initial Working
Capital Credit Agreement or (y) any subsequent Working Capital Credit Agreement
(as amended, restated, supplemented or modified from time to time); provided,
that the lenders party to such Working Capital Credit Agreement shall agree, by
a joinder agreement substantially in the form of Exhibit C hereto or otherwise
in form and substance reasonably satisfactory to the Term Loan Agent, that the
obligations under such Working Capital Credit Agreement are subject to the terms
and provisions of this Agreement.. Any reference to the Working Capital Credit
Agreement hereunder shall be deemed a reference to any Working Capital Credit
Agreement then in existence.
     “Working Capital Credit Documents” means the Working Capital Credit
Agreement and the other Financing Agreements (as defined in the Working Capital
Credit Agreement as amended from time to time) and each of the other agreements,
documents and instruments providing for or evidencing any other Working Capital
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Working Capital Obligations, including any
intercreditor or joinder

16



--------------------------------------------------------------------------------



 



agreement among holders of Working Capital Obligations, to the extent such are
effective at the relevant time, as each may be modified from time to time.
     “Working Capital General Intangibles” means all General Intangibles
(including, without limitation, (i) payment intangibles, (ii) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account, (iii) choses in
action, causes of action, or other rights and claims against carriers, shippers,
processors, warehouses, bailees, custom brokers, freight forwarders, or other
third parties at any time in possession of, or using, any of the other Working
Capital Priority Collateral or any sellers of any other Working Capital Priority
Collateral, (iv) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured
party, (v) agreements or arrangements with sales agents, distributors or the
like and/or consignees, warehouses or other third persons in possession of
Inventory, (vi) guaranty or warranty claims with respect to Accounts or
Inventory, (vii) rights to indemnification and proceeds thereof, and
(viii) commercial tort claims) of a Grantor that arise from, in respect of or
constitute proceeds of, any of the Accounts or other specifically enumerated
types of Working Capital Priority Collateral.
     “Working Capital Lenders” means any “Lender” as such term is defined in the
Working Capital Credit Agreement.
     “Working Capital Obligations” means any and all loans, letter of credit
obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any Grantor whether now existing or
hereafter arising, whether arising before, during or after the commencement of
any case with respect to any Grantor under the Bankruptcy Code or any other
Insolvency or Liquidation Proceeding under (i) the Working Capital Credit
Agreement, (ii) the other Working Capital Credit Documents and (iii) any Bank
Products Agreement entered into with any Person who at the time of entry into
such agreement is either the Working Capital Agent, the Working Capital
Administrative Agent, the Working Capital Lenders or any Affiliate of the
Working Capital Lenders; provided that, the aggregate principal amount of,
without duplication, any revolving credit commitments, revolving credit loans,
letters of credit, term loans, bonds, debentures, notes or similar instruments
(excluding, in any event, Bank Product Debt and Protective Advances) issued
under the Working Capital Credit Agreement or any other Working Capital Credit
Document (or any Refinancing thereof) in excess of the lesser of (x) the sum of
the Maximum Credit (as such term is defined in the Working Capital Credit
Agreement in effect as of the date hereof) as then in effect in accordance with
the terms of the Working Capital Credit Agreement plus fourteen (14%) percent
thereof or (y) $200,000,000 (the “Maximum Working Capital Obligations”), shall
not constitute Working Capital Obligations for purposes of this Agreement.
“Working Capital Obligations” shall include (x) all interest accrued or accruing
(or which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) in accordance with the rate specified in the relevant Working Capital
Credit Document and (y) all fees, costs and charges incurred in connection with
the Working Capital Credit Documents and provided for thereunder, in the case of
each of clause (x) and clause (y) whether before or after commencement of an
Insolvency or Liquidation Proceeding and irrespective of whether any claim for
such interest, fees, costs or charges is allowed as a claim in such Insolvency
or Liquidation Proceeding.
     “Working Capital Priority Collateral” means all of the following present
and future assets and Property of the Company and any other Grantor with respect
to which a Lien is granted as security for any Working Capital Obligations:
     (a) (i) Accounts (other than Accounts or other payment obligations
constituting the proceeds of Term Loan Priority Collateral);

17



--------------------------------------------------------------------------------



 



     (ii) Inventory;
     (iii) Chattel Paper, Instruments, Documents, in each case only to the
extent relating to Accounts (other than Accounts or other payment obligations
constituting the proceeds of Term Loan Priority Collateral), Inventory or other
specifically enumerated types of Working Capital Priority Collateral;
     (iv) Working Capital General Intangibles;
     (v) Deposit Accounts (other than the TL Deposit Account);
     (vi) cash and investment property (other than the TL Deposit Account, the
stock of subsidiaries or Proceeds of the Term Loan Priority Collateral),
including all monies, deposits and balances held in or for deposit in or
otherwise attributable to any lockboxes or deposit accounts established or used
by any Grantor in connection with the financing arrangements with Working
Capital Agent and Working Capital Lenders for the handling of collections of any
of the Accounts or any of the other Working Capital Priority Collateral of
Borrower, or any other deposit account, investment account or other account at
any depository or other institution and including any investment property
(including securities, whether certificated or uncertificated, securities
accounts, security entitlements, commodity contracts or commodity accounts),
other than the TL Deposit Account or any of the same held in the TL Deposit
Account or constituting the stock of subsidiaries of a Grantor;
     (vii) Letter-of-Credit Rights and Supporting Obligations in respect of
Inventory, Accounts (other than Accounts or other payment obligations
constituting the proceeds of Term Loan Priority Collateral) or other
specifically enumerated types of Working Capital Priority Collateral;
     (viii) books and records and accounting systems relating to Accounts,
Inventory or other specifically enumerated types of Working Capital Priority
Collateral including, without limitation, invoices, purchase order, ledger
cards, shipping evidence, statements, correspondence, memoranda, customer lists,
credit files and other data, in each case relating to any of the other Working
Capital Priority Collateral or any account debtor, together with the tapes,
software, disks, diskettes and other data and media storage devices;
     (ix) Customer Contracts;
     (x) tax refunds (other than any 2009 Tax Refunds (as defined in the Term
Loan Credit Agreement));
     (xi) any Bank Products Agreements consisting of hedge agreements; and
     (b) all Proceeds (including, without limitation, insurance proceeds) and
products of the Property described in the foregoing clause (a).
     1.2 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to

18



--------------------------------------------------------------------------------



 



have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Exhibits or Sections shall be
construed to refer to Exhibits or Sections of this Agreement and (v) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 2
LIEN PRIORITIES
     2.1 Scope of Collateral. The Working Capital Agent, for and on behalf of
the Working Capital Claimholders, hereby acknowledges that (a) the Term Loan
Agent, for and on behalf of the Term Loan Claimholders, has been granted Liens
upon all of the Collateral pursuant to the Term Loan Credit Documents to secure
the Term Loan Obligations and (b) upon compliance with Section 8.10 of this
Agreement, any Additional Agent, for and on behalf of the applicable Additional
Claimholders, will have been granted Liens upon all of the Collateral pursuant
to the applicable Additional Documents to secure the applicable Additional
Obligations. The Term Loan Agent, for and on behalf of the Term Loan
Claimholders, hereby acknowledges that (a) the Working Capital Agent, for and on
behalf of the Working Capital Claimholders, has been granted Liens upon all of
the Collateral pursuant to the Working Capital Credit Documents to secure the
Working Capital Obligations and (b) upon compliance with Section 8.10 of this
Agreement, any Additional Agent, for and on behalf of the applicable Additional
Claimholders, will have been granted Liens upon all of the Collateral pursuant
to the applicable Additional Documents to secure the applicable Additional
Obligations. Each Additional Agent, for and on behalf of the applicable
Additional Claimholders, hereby acknowledges that (a) the Working Capital Agent,
for and on behalf of the Working Capital Claimholders, has been granted Liens
upon all of the Collateral pursuant to the Working Capital Credit Documents to
secure the Working Capital Obligations, (b) the Term Loan Agent, for and on
behalf of the Term Loan Claimholders, has been granted Liens upon all of the
Collateral pursuant to the Term Loan Credit Documents to secure the Term Loan
Obligations and (c) any other Additional Agent, for and on behalf of the
applicable Additional Claimholders, will have been granted Liens upon all of the
Collateral pursuant to the applicable Additional Documents to secure the
applicable Additional Obligations
     2.2 Priority.
     (a) Notwithstanding the order or time of attachment, or the order, time or
manner of perfection, or the order or time of filing or recordation of any
document or instrument, or other method of perfecting a Lien in favor of any
Claimholder in any Working Capital Priority Collateral, and notwithstanding any
conflicting terms or conditions which may be contained in any of the Credit
Documents, subject to Section 2.2(c), (x) the Liens upon the Working Capital
Priority Collateral securing the Working Capital Obligations shall have priority
over the Liens upon the Working Capital Priority Collateral securing the Term
Loan Obligations and any Additional Obligations and such Liens upon the Working
Capital Priority Collateral securing the Term Loan Obligations and any
Additional Obligations are and shall be junior and subordinate to the Liens upon
the Working Capital Priority Collateral securing the Working Capital Obligations
in all respects, (y) the Liens upon the Working Capital Priority Collateral
securing the Term Loan

19



--------------------------------------------------------------------------------



 



Obligations shall in all respects be pari passu and equal in priority with any
Liens upon the Working Capital Priority Collateral securing any Additional
Obligations and (z) except as may be separately otherwise agreed by and between
or among any applicable Additional Agents, any Liens upon the Working Capital
Priority Collateral securing any applicable Additional Obligations shall in all
respects be pari passu and equal in priority with any Liens upon the Working
Capital Collateral securing any other Additional Obligations.
     (b) Notwithstanding the order or time of attachment, or the order, time or
manner of perfection, or the order or time of filing or recordation of any
document or instrument, or other method of perfecting a Lien in favor of any
Claimholder in any Term Loan Priority Collateral, and notwithstanding any
conflicting terms or conditions which may be contained in any of the Credit
Documents, subject to Section 2.2(d), (x) the Liens upon the Term Loan Priority
Collateral securing the Term Loan Obligations and any Additional Obligations
shall have priority over the Liens upon the Term Loan Priority Collateral
securing the Working Capital Obligations and such Liens upon the Term Loan
Priority Collateral securing the Working Capital Obligations are and shall be
junior and subordinate to the Liens upon the Term Loan Priority Collateral
securing the Term Loan Obligations and any Additional Obligations in all
respects, (y) the Liens upon the Term Loan Priority Collateral securing the Term
Loan Obligations shall in all respects be pari passu and equal in priority with
any Liens upon the Term Loan Priority Collateral securing any Additional
Obligations and (z) except as may be separately otherwise agreed by and between
or among any applicable Additional Agents, any Liens upon the Term Loan Priority
Collateral securing any applicable Additional Obligations shall in all respects
be pari passu and equal in priority with any Liens upon the Term Loan Priority
Collateral securing any other Additional Obligations.
     (c) Notwithstanding the foregoing clauses (a) and (b) or anything else in
this Agreement to the contrary, the Aggregate Principal Exposure of extensions
of credit made by the Working Capital Lenders to any of the Grantors that exceed
the Maximum Working Capital Obligations (such excess amount, the “Excess Working
Capital Principal Exposure”) shall not be considered Working Capital Obligations
for purposes of the Lien priority set forth in Section 2.2(a) above with respect
to the Working Capital Priority Collateral. To the extent provided under the
Working Capital Credit Documents, all such Excess Working Capital Principal
Exposure shall continue to be secured by the Collateral (including without
limitation the Working Capital Priority Collateral); provided, that to the
extent that the Liens on the Working Capital Priority Collateral secure such
Excess Working Capital Principal Exposure, such Liens shall be junior and
subordinate to the Liens on the Working Capital Priority Collateral securing the
Term Loan Obligations (other than any Excess Term Loan Principal Exposure) and
any Additional Obligations (other than any Excess Additional Obligations
Principal Exposure).
     (d) Notwithstanding the foregoing clauses (a) and (b) or anything else in
this Agreement to the contrary, the Aggregate Principal Exposure of extensions
of credit made by Term Loan Lenders to any of the Grantors that exceed the TL
Cap Amount (such excess amount, the “Excess Term Loan Principal Exposure”) shall
not be considered Term Loan Obligations for purposes of the Lien priority set
forth in Section 2.2(b) above with respect to the Term Loan Priority Collateral
and Section 2.2(a)(y) above with respect to the Working Capital Priority
Collateral. To the extent provided under the Term Loan Credit Documents, all
such Excess Term Loan Principal Exposure shall continue to be secured by the
Collateral (including without limitation the Term Loan Priority Collateral);
provided, that (x) to the extent that the Liens on the Term Loan Priority
Collateral secure such Excess Term Loan Principal Exposure, such Liens shall be
junior and subordinate to the Liens on the Term Loan Priority Collateral
securing the

20



--------------------------------------------------------------------------------



 



Working Capital Obligations (other than any Excess Working Capital Principal
Exposure) and any Additional Obligations (other than any Excess Additional
Obligations Principal Exposure) and (y) to the extent that the Liens on the
Working Capital Priority Collateral secure such Excess Term Loan Principal
Exposure, such Liens shall be junior and subordinate to the Liens on the Working
Capital Priority Collateral securing any Additional Obligations (other than any
Excess Additional Obligations Principal Exposure) and any Excess Working Capital
Principal Exposure
     (e) Notwithstanding the foregoing clauses (a) and (b) or anything else in
this Agreement to the contrary, the Aggregate Principal Exposure of extensions
of credit made by any applicable Additional Credit Facility Creditors to any of
the Grantors under the applicable Additional Credit Facility and other related
applicable Additional Documents that exceed the Additional Cap Amount (such
excess amount, the “Excess Additional Obligations Principal Exposure”) shall not
be considered Additional Obligations for purposes of the Lien priority set forth
in Section 2.2(b) above with respect to the Term Loan Priority Collateral and
Sections 2.2(a)(y) and 2.2(a)(z) above with respect to the Working Capital
Priority Collateral. To the extent provided under such Additional Credit
Facility and other related applicable Additional Documents, all such Excess
Additional Obligations Principal Exposure shall continue to be secured by the
Collateral (including without limitation the Term Loan Priority Collateral);
provided, that (x) to the extent that the Liens on the Term Loan Priority
Collateral secure such Excess Additional Obligations Principal Exposure, such
Liens shall be junior and subordinate to the Liens on the Term Loan Priority
Collateral securing the Working Capital Obligations (other than any Excess
Working Capital Principal Exposure), the Term Loan Obligations (other than any
Excess Term Loan Principal Exposure) and any other Additional Obligations (other
than any applicable Excess Additional Obligations Principal Exposure in respect
of such other Additional Obligations) and (y) to the extent that the Liens on
the Working Capital Priority Collateral secure such Excess Additional
Obligations Principal Exposure, such Liens shall be junior and subordinate to
the Liens on the Working Capital Priority Collateral securing the Term Loan
Obligations (other than any Excess Term Loan Principal Exposure) and any other
Additional Obligations (other than any applicable Excess Additional Obligations
Principal Exposure in respect of such other Additional Obligations) and any
Excess Working Capital Principal Exposure.
     2.3 Failure to Perfect. Notwithstanding any failure of any Claimholder to
perfect its security interest in its respective Priority Collateral, the
subordination of its Lien on such Priority Collateral to any Lien securing any
other obligation of any Grantor, or the avoidance, invalidation or lapse of its
Lien on such Priority Collateral:

(a)   subject to Section 2.2(c), the Liens upon the Working Capital Priority
Collateral securing the Working Capital Obligations shall be and remain senior
in all respects and prior to the Liens on the Working Capital Priority
Collateral securing the Term Loan Obligations and any Additional Obligations,

(b)   subject to Section 2.2(d), the Liens on the Term Loan Priority Collateral
securing the Term Loan Obligations shall be and remain senior in all respects
and prior to the Liens on the Term Loan Priority Collateral securing the Working
Capital Obligations, and the Liens on any Collateral securing the Term Loan
Obligations shall be pari passu and equal in priority in all respects with any
Liens on such Collateral securing any Additional Obligations, and

(c)   subject to Section 2.2(e), the Liens on the Term Loan Priority Collateral
securing any Additional Obligations shall be and remain senior in all respects
and prior to the Liens on the Term Loan

21



--------------------------------------------------------------------------------



 



    Priority Collateral securing the Working Capital Obligations, and the Liens
on any Collateral securing any Additional Obligations shall be pari passu and
equal in priority in all respects with any Liens on such Collateral securing the
Term Loan Obligations and any other Additional Obligations.

     2.4 Prohibition on Contesting Liens. Each of the Working Capital Agent, for
itself and on behalf of each Working Capital Claimholder, the Term Loan Agent,
for itself and on behalf of each Term Loan Claimholder, and each Additional
Agent, for itself and on behalf of each applicable Additional Claimholder,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the priority, validity or enforceability of a Lien held
by or on behalf of any of the Term Loan Claimholders in any Collateral, or by or
on behalf of any of the Working Capital Claimholders in any Collateral, or by or
on behalf of any of the Additional Claimholders in any Collateral, as the case
may be; provided that nothing in this Agreement shall be construed to prevent or
impair the rights of any such party to enforce this Agreement, including the
priority of the Lien held by it or for its benefit on its respective Priority
Collateral as provided in Sections 2.2 and 3.1.
     2.5 No New Liens.
     (a) Limitation on Collateral for Working Capital Claimholders. Until the
Discharge of Term Loan Obligations shall have occurred, if any Working Capital
Claimholder shall (nonetheless and in breach hereof) acquire any Lien on any
assets of any Grantor or any of its Subsidiaries to secure the Working Capital
Obligations, which assets are not also subject to a Lien in favor of the Term
Loan Agent to secure the Term Loan Obligations, then such Working Capital
Claimholder shall, without the need for any further consent of any other Person
and notwithstanding anything to the contrary in any Working Capital Credit
Document (x) also hold and be deemed to have held such Lien and security
interest for the benefit of the Term Loan Agent as security for the Term Loan
Obligations subject to the priorities set forth herein, with any amounts
received in respect thereof subject to distribution and turnover under
Section 4, or (y) release such Lien. Until any applicable Discharge of
Additional Obligations shall have occurred, if any Working Capital Claimholder
shall (nonetheless and in breach hereof) acquire any Lien on any assets of any
Grantor or any of its Subsidiaries to secure the Working Capital Obligations,
which assets are not also subject to a Lien in favor of the applicable
Additional Agent to secure the applicable Additional Obligations, then such
Working Capital Claimholder shall, without the need for any further consent of
any other Person and notwithstanding anything to the contrary in any Working
Capital Credit Document (x) also hold and be deemed to have held such Lien and
security interest for the benefit of such Additional Agent as security for such
Additional Obligations subject to the priorities set forth herein, with any
amounts received in respect thereof subject to distribution and turnover under
Section 4, or (y) release such Lien.
     (b) Limitation on Collateral for Term Loan Claimholders. Until the
Discharge of Working Capital Obligations shall have occurred, if any Term Loan
Claimholder shall (nonetheless and in breach hereof) acquire any Lien on any
assets of any Grantor or any of its Subsidiaries to secure any Term Loan
Obligations, which assets are not also subject to a Lien of the Working Capital
Agent to secure the Working Capital Obligations, then such Term Loan
Claimholder, shall, without the need for any further consent of any other Person
and notwithstanding anything to the contrary in any Term Loan Credit Document
(x) also hold and be deemed to have held such Lien and security interest for the
benefit of the Working Capital Agent as security for the Working Capital
Obligations subject to the priorities set forth herein, with any amounts
received in respect thereof subject to distribution and turnover under
Section 4, or

22



--------------------------------------------------------------------------------



 



(y) release such Lien. Until any applicable Discharge of Additional Obligations
shall have occurred, if any Term Loan Claimholder shall (nonetheless and in
breach hereof) acquire any Lien on any assets of any Grantor or any of its
Subsidiaries to secure any Term Loan Obligations, which assets are not also
subject to a Lien of the applicable Additional Agent to secure the applicable
Additional Obligations, then such Term Loan Claimholder, shall, without the need
for any further consent of any other Person and notwithstanding anything to the
contrary in any Term Loan Credit Document (x) also hold and be deemed to have
held such Lien and security interest for the benefit of such Additional Agent as
security for such Additional Obligations subject to the priorities set forth
herein, with any amounts received in respect thereof subject to distribution and
turnover under Section 4, or (y) release such Lien.
     (c) Limitation on Collateral for Additional Claimholders. Until the
Discharge of Working Capital Obligations shall have occurred, if any Additional
Claimholder shall (nonetheless and in breach hereof) acquire any Lien on any
assets of any Grantor or any of its Subsidiaries to secure any Additional
Obligations, which assets are not also subject to a Lien of the Working Capital
Agent to secure the Working Capital Obligations, then such Additional
Claimholder, shall, without the need for any further consent of any other Person
and notwithstanding anything to the contrary in any Additional Document (x) also
hold and be deemed to have held such Lien and security interest for the benefit
of the Working Capital Agent as security for the Working Capital Obligations
subject to the priorities set forth herein, with any amounts received in respect
thereof subject to distribution and turnover under Section 4, or (y) release
such Lien. Until the Discharge of Term Loan Obligations shall have occurred, if
any Additional Claimholder shall (nonetheless and in breach hereof) acquire any
Lien on any assets of any Grantor or any of its Subsidiaries to secure any
Additional Obligations, which assets are not also subject to a Lien of the Term
Loan Agent to secure the Term Loan Obligations, then such Additional
Claimholder, shall, without the need for any further consent of any other Person
and notwithstanding anything to the contrary in any Additional Document (x) also
hold and be deemed to have held such Lien and security interest for the benefit
of the Term Loan Agent as security for the Term Loan Obligations subject to the
priorities set forth herein, with any amounts received in respect thereof
subject to distribution and turnover under Section 4, or (y) release such Lien.
Until any applicable Discharge of Additional Obligations shall have occurred ,
if any Additional Agent or other applicable Additional Claimholder shall
(nonetheless and in breach hereof) acquire any Lien on any assets of any Grantor
or any of its Subsidiaries to secure any Additional Obligations, which assets
are not also subject to a Lien of any other Additional Agent to secure any other
Additional Obligations, then such Additional Agent or other applicable
Additional Claimholder, shall, without the need for any further consent of any
other Person and notwithstanding anything to the contrary in any applicable
Additional Document (x) also hold and be deemed to have held such Lien and
security interest for the benefit of such other Additional Agent as security for
such other Additional Obligations subject to the priorities set forth herein,
with any amounts received in respect thereof subject to distribution and
turnover under Section 4, or (y) release such Lien.
     2.6 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Working Capital Collateral, the Term Loan Collateral and the
Additional Collateral be identical. In furtherance of the foregoing and of
Section 8.9, the parties hereto agree, subject to the other provisions of this
Agreement, that upon request by the Working Capital Agent, the Term Loan Agent
or any Additional Agent, to cooperate in good faith (and to direct their counsel
to cooperate in good faith) from time to time in order to determine the specific
items included in the Working Capital Collateral, the Term Loan Collateral and
the Additional Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the Working
Capital Credit Documents, the Term

23



--------------------------------------------------------------------------------



 



Loan Credit Documents and the Additional Documents.
SECTION 3
ENFORCEMENT
     3.1 Enforcement.
     (a) So long as the Discharge of Working Capital Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Company or any other Grantor:
     (i) the Term Loan Agent and the Term Loan Claimholders:
     (A) will not exercise or seek to exercise any rights or remedies (including
any right of set-off or recoupment) with respect to any Working Capital Priority
Collateral (including, without limitation, the exercise of any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Term Loan Agent or any Term
Loan Claimholder is a party) or institute or commence (or join with any other
Person in commencing) any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien on the Working Capital
Priority Collateral held by it under the Term Loan Credit Documents or
otherwise; and
     (B) will not contest, protest or object to any foreclosure proceeding or
action brought by the Working Capital Agent or any Working Claimholder with
respect to the Working Capital Priority Collateral, or any other exercise by the
Working Capital Agent or any other Working Capital Claimholder, of any rights
and remedies relating to the Working Capital Priority Collateral under the
Working Capital Credit Documents or otherwise; provided that the respective
interests of the Term Loan Claimholders attach to the proceeds thereof, subject
to the relative priorities described in Section 2 and Section 4; and
     (C) will not object to the forbearance by the Working Capital Agent or the
other Working Capital Claimholders from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Working Capital Priority Collateral; and
     (ii) subject to Section 5.1, the Working Capital Agent and the other
Working Capital Claimholders shall have the exclusive right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt) and
make determinations regarding the release, disposition, or restrictions with
respect to the Working Capital Priority Collateral without any consultation with
or the consent of the Term Loan Agent or any other Term Loan Claimholder;
provided, that
     (A) in any Insolvency or Liquidation Proceeding commenced by or against
Company or any other Grantor, the Term Loan Administrative Agent or the Term
Loan Agent may file a claim or statement of interest with respect to the Term
Loan Obligations,

24



--------------------------------------------------------------------------------



 



     (B) the Term Loan Agent may take any action (not adverse to the Liens on
the Working Capital Priority Collateral securing the Working Capital
Obligations, or the rights of the Working Capital Agent or the other Working
Capital Claimholders to exercise remedies in respect thereof) in order to
preserve or protect its Lien on the Working Capital Priority Collateral,
     (C) the Term Loan Claimholders shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Term Loan Claimholders, including
without limitation any claims secured by the Working Capital Priority
Collateral, if any, in each case in accordance with the terms of this Agreement,
     (D) in any Insolvency or Liquidation Proceeding, the Term Loan Claimholders
shall be entitled to file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either Bankruptcy Law or applicable non-bankruptcy law, in each
case in accordance with the terms of this Agreement (including subject to the
terms of Section 5.1 and Section 6.2),
     (E) in any Insolvency or Liquidation Proceeding, the Term Loan Claimholders
shall be entitled to vote on any plan of reorganization, except to the extent
inconsistent with the provisions hereof, and
     (F) the Term Loan Agent or any Term Loan Claimholder may exercise any of
its rights or remedies with respect to the Term Loan Priority Collateral
consistent with the terms of this Agreement.
     (b) So long as the Discharge of Term Loan Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against Company or any other Grantor:
     (i) the Working Capital Agent and the Working Capital Claimholders:
     (A) will not exercise or seek to exercise any rights or remedies (including
any right of set-off or recoupment) with respect to any Term Loan Priority
Collateral (including, without limitation, the exercise of any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Working Capital Agent or any
Working Capital Claimholder is a party) or institute or commence (or join with
any other Person in commencing) any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien on the Term Loan
Priority Collateral held by it under the Working Capital Credit Documents or
otherwise; and
     (B) will not contest, protest or object to any foreclosure proceeding or
action brought by the Term Loan Agent or any Term Loan Claimholder with respect
to the Term Loan Priority Collateral, or any other exercise by the Term Loan
Agent or any other Term Loan Claimholder, of any rights and remedies

25



--------------------------------------------------------------------------------



 



relating to the Term Loan Priority Collateral under the Term Loan Credit
Documents or otherwise; provided that the respective interests of the Working
Capital Claimholders attach to the proceeds thereof, subject to the relative
priorities described in Section 2 and Section 4; and
     (C) will not object to the forbearance by the Term Loan Agent or the other
Term Loan Claimholders from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Term Loan
Priority Collateral; and
     (ii) subject to Section 5.1, the Term Loan Representative shall have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and make determinations regarding the release,
disposition, or restrictions with respect to the Term Loan Priority Collateral
without any consultation with or the consent of the Working Capital Agent or any
other Working Capital Claimholder; provided, that
     (A) in any Insolvency or Liquidation Proceeding commenced by or against
Company or any other Grantor, the Working Capital Administrative Agent or the
Working Capital Agent may file a claim or statement of interest with respect to
the Working Capital Obligations,
     (B) the Working Capital Agent may take any action (not adverse to the Liens
on the Term Loan Priority Collateral securing the Term Loan Obligations, or the
rights of the Term Loan Agent, the other Term Loan Claimholders, any Additional
Agent or any Additional Claimholders to exercise remedies in respect thereof) in
order to preserve or protect its Lien on the Term Loan Priority Collateral,
     (C) the Working Capital Claimholders shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of the Working Capital
Claimholders, including without limitation any claims secured by the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement,
     (D) in any Insolvency or Liquidation Proceeding, the Working Capital
Claimholders shall be entitled to file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either Bankruptcy Law or applicable non-bankruptcy
law, in each case in accordance with the terms of this Agreement (including
subject to the terms of Section 5.1 and Section 6.2),
     (E) in any Insolvency or Liquidation Proceeding, the Working Capital
Claimholders shall be entitled to vote on any plan of reorganization, except to
the extent inconsistent with the provisions hereof, and
     (F) the Working Capital Agent or any Working Capital Claimholder may
exercise any of its rights or remedies with respect to the Working Capital

26



--------------------------------------------------------------------------------



 



Priority Collateral consistent with the terms of this Agreement.
     (c) So long as the Discharge of Working Capital Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Company or any other Grantor:
     (i) any Additional Agent and the applicable Additional Claimholders:
     (A) will not exercise or seek to exercise any rights or remedies (including
any right of set-off or recoupment) with respect to any Working Capital Priority
Collateral (including, without limitation, the exercise of any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which such Additional Agent or any such
Additional Claimholder is a party) or institute or commence (or join with any
other Person in commencing) any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien on the Working Capital
Priority Collateral held by it under the Additional Documents or otherwise; and
     (B) will not contest, protest or object to any foreclosure proceeding or
action brought by the Working Capital Agent or any Working Claimholder with
respect to the Working Capital Priority Collateral, or any other exercise by the
Working Capital Agent or any other Working Capital Claimholder, of any rights
and remedies relating to the Working Capital Priority Collateral under the
Working Capital Credit Documents or otherwise; provided that the respective
interests of such Additional Agent and other Additional Claimholders attach to
the proceeds thereof, subject to the relative priorities described in Section 2
and Section 4; and
     (C) will not object to the forbearance by the Working Capital Agent or the
other Working Capital Claimholders from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Working Capital Priority Collateral; and
     (ii) subject to Section 5.1, the Working Capital Agent and the other
Working Capital Claimholders shall have the exclusive right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt) and
make determinations regarding the release, disposition, or restrictions with
respect to the Working Capital Priority Collateral without any consultation with
or the consent of such Additional Agent or any such other Additional
Claimholder; provided, that
     (A) in any Insolvency or Liquidation Proceeding commenced by or against
Company or any other Grantor, such Additional Agent may file a claim or
statement of interest with respect to the applicable Additional Obligations,
     (B) such Additional Agent may take any action (not adverse to the Liens on
the Working Capital Priority Collateral securing the Working Capital
Obligations, or the rights of the Working Capital Agent or the other Working
Capital Claimholders to exercise remedies in respect thereof) in order to
preserve or protect its Lien on the Working Capital Priority Collateral,

27



--------------------------------------------------------------------------------



 



     (C) such Additional Agent and other Additional Claimholders shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of any of such
Additional Agent and other Additional Claimholders, including without limitation
any claims secured by the Working Capital Priority Collateral, if any, in each
case in accordance with the terms of this Agreement,
     (D) in any Insolvency or Liquidation Proceeding, such Additional Agent and
other Additional Claimholders shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement (including subject to the terms of Section 5.1 and Section 6.2),
     (E) in any Insolvency or Liquidation Proceeding, such Additional Agent and
other Additional Claimholders shall be entitled to vote on any plan of
reorganization, except to the extent inconsistent with the provisions hereof,
and
     (F) such Additional Agent and other Additional Claimholders may exercise
any of its rights or remedies with respect to the Term Loan Priority Collateral
consistent with the terms of this Agreement.
     (d) So long as any Discharge of Additional Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against Company or any other Grantor:
     (i) the Working Capital Agent and the Working Capital Claimholders:
     (A) will not exercise or seek to exercise any rights or remedies (including
any right of set-off or recoupment) with respect to any Term Loan Priority
Collateral (including, without limitation, the exercise of any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Working Capital Agent or any
Working Capital Claimholder is a party) or institute or commence (or join with
any other Person in commencing) any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien on the Term Loan
Priority Collateral held by it under the Working Capital Credit Documents or
otherwise; and
     (B) will not contest, protest or object to any foreclosure proceeding or
action brought by any Additional Agent or any Additional Claimholder with
respect to the Term Loan Priority Collateral, or any other exercise by any
Additional Agent or any other Additional Claimholder, of any rights and remedies
relating to the Term Loan Priority Collateral under the Additional Documents or
otherwise; provided that the respective interests of the Working Capital
Claimholders attach to the proceeds thereof, subject to the relative priorities
described in Section 2 and Section 4; and

28



--------------------------------------------------------------------------------



 



     (C) will not object to the forbearance by any Additional Agent or any other
Additional Claimholder from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Term Loan
Priority Collateral.
     (e) In exercising rights and remedies with respect to its or their Priority
Collateral, the applicable Priority Agent and the applicable Priority
Claimholders may enforce the provisions of their respective Credit Documents and
exercise Collateral remedies thereunder, all in such order and in such manner as
they may determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by the applicable
Priority Agent and Priority Claimholders to sell or otherwise dispose of such
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC of any applicable jurisdiction and of a secured creditor
under Bankruptcy Laws of any applicable jurisdiction. For the avoidance of
doubt, the Term Loan Representative shall enforce rights against Collateral but
shall not be entitled (in such capacity), unless specifically authorized by the
applicable Term Loan Agent or Additional Agent, to pursue any remedy against the
Company or a Grantor which is not a Collateral remedy.
     (f) Each Agent, on behalf of itself and Claimholders for which it acts as
Agent, agrees that it will not take or receive any Collateral or any proceeds of
Collateral in connection with the exercise of any right or remedy (including
set-off or recoupment) with respect to any Collateral, except to the extent such
Collateral, or proceeds thereof, constitutes its Priority Collateral, and that
any such Collateral or proceeds thereof taken or received by it that does not
constitute its Priority Collateral will be paid over to the applicable Priority
Agent pursuant to Section 4.2, unless and until the relevant Discharge of
Obligations of the Priority Claimholders has occurred, except as expressly
provided in Section 6.4. Without limiting the generality of the foregoing,
(i) unless and until the Discharge of Working Capital Obligations has occurred,
(x) the sole right of the Term Loan Agent and the Term Loan Claimholders with
respect to the Working Capital Priority Collateral is to hold a Lien on the
Working Capital Priority Collateral pursuant to the Term Loan Credit Documents
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Working Capital Obligations has
occurred in accordance with the terms of the Working Capital Credit Documents
and applicable law and (y) the sole right of any Additional Agent and the other
applicable Additional Claimholders with respect to the Working Capital Priority
Collateral is to hold a Lien on the Working Capital Priority Collateral pursuant
to the Additional Documents for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
Working Capital Obligations has occurred in accordance with the terms of the
Working Capital Credit Documents and applicable law, and (ii) unless and until
the Discharge of Term Loan Obligations and any Discharge of Additional
Obligations has occurred, the sole right of the Working Capital Agent and the
Working Capital Claimholders with respect to the Term Loan Priority Collateral
is to hold a Lien on the Term Loan Priority Collateral pursuant to the Working
Capital Credit Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after (x) the Discharge of Term
Loan Obligations has occurred in accordance with the terms of the Term Loan
Credit Documents and applicable law and (y) any Discharge of Additional
Obligations has occurred in accordance with the terms of the Additional
Documents and applicable law.
     (g) Subject to the proviso in clause (ii) of Section 3.1(a), Section
3.1(b), Section 3.1(c) or Section 3.1(d), as applicable, (i) the Working Capital
Agent, for itself and on behalf of

29



--------------------------------------------------------------------------------



 



the Claimholders for which it acts as Agent, (x) agrees that neither it nor such
Claimholders for which it acts as Agent will take any action that would hinder,
delay or impede any exercise of remedies by the Term Loan Agent and other Term
Loan Claimholders or any Additional Agent and other Additional Claimholders
under the other Agreements with respect to such Claimholders’ respective
Priority Collateral, including any sale, lease, exchange, transfer or other
disposition of such Priority Collateral, whether by foreclosure or otherwise,
and (y) hereby waives any and all rights it or the Claimholders for which it
acts as Agent may have as a junior lien creditor or otherwise to object to the
manner or order in which the Term Loan Agent or the other Term Loan
Claimholders, any Additional Agent or any Additional Claimholders seek to
enforce the Liens granted in their respective Priority Collateral, and (ii) each
of the Term Loan Agent and any Additional Agent, for itself and on behalf of the
Claimholders for which it acts as Agent, (x) agrees that neither it nor such
Claimholders for which it acts as Agent will take any action that would hinder,
delay or impede any exercise of remedies by the Working Capital Agent and other
Working Capital Claimholders under the other Agreements with respect to such
Claimholders’ respective Priority Collateral, including any sale, lease,
exchange, transfer or other disposition of such Priority Collateral, whether by
foreclosure or otherwise, and (y) hereby waives any and all rights it or the
Claimholders for which it acts as Agent may have as a junior lien creditor or
otherwise to object to the manner or order in which the Working Capital Agent or
the other Working Capital Claimholders seek to enforce the Liens granted in
their respective Priority Collateral.
     3.2 Actions Upon Breach.
     (a) If any Claimholder commences or participates in any action or
proceeding against Company, any other Grantor or the Collateral in violation of
this Agreement, any Agent for any other Claimholders may interpose in the name
of such Claimholders or in the name of Company or such Grantor the making of
this Agreement as a defense or dilatory plea.
     (b) Should any Claimholder in any way take, or attempt or threaten to take,
contrary to this Agreement, any action with respect to Collateral, or fail to
take any action required by this Agreement, any Agent for any other Claimholders
(in its own name or in the name of a Grantor) may obtain relief against such
offending Claimholder by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by all of the
Claimholders that (i) the damages from such actions may be difficult to
ascertain and may be irreparable, and (ii) the offending Claimholder waives any
defense that such other Claimholders cannot demonstrate damage or be made whole
by the awarding of damages.
SECTION 4
PAYMENTS
     4.1 Application of Proceeds.
     (a) So long as the Discharge of Term Loan Obligations and the Discharge of
Additional Obligations have not occurred, any proceeds of Term Loan Priority
Collateral received in connection with the sale or other disposition of such
Collateral, or collection on such Collateral upon the exercise of remedies,
shall be applied as follows:
     first, to the payment of costs and expenses of the Term Loan Agent or any
Additional Agent, as applicable, in connection with such sale or disposition of
or

30



--------------------------------------------------------------------------------



 



collection on such Collateral, and
     second, to the payment, on a pro rata basis, of (x) the Term Loan
Obligations in accordance with the relevant Term Loan Credit Documents until the
Discharge of Term Loan Obligations shall have occurred and (y) any Additional
Obligations in accordance with the applicable Additional Documents until the
Discharge of Additional Obligations shall have occurred.
Upon the Discharge of Term Loan Obligations, the Term Loan Agent shall deliver
to any Additional Agent or (if there is no Additional Agent) the Working Capital
Agent any proceeds of Term Loan Priority Collateral held by it in the same form
as received, with any necessary endorsements or, as a court of competent
jurisdiction may otherwise direct. Upon the Discharge of Additional Obligations,
the applicable Additional Agent shall deliver to the Term Loan Agent or any
Additional Agent or (if there is no Term Loan Agent or Additional Agent) the
Working Capital Agent any proceeds of Term Loan Priority Collateral held by it
in the same form as received, with any necessary endorsements or, as a court of
competent jurisdiction may otherwise direct. Any such proceeds of Term Loan
Priority Collateral so received by the Working Capital Agent shall be applied by
the Working Capital Agent to the Working Capital Obligations in such order as
specified in the Working Capital Credit Documents and otherwise in accordance
with the Working Capital Documents. Any proceeds of Term Loan Priority
Collateral not otherwise applied in accordance with this Section 4.1(a) shall be
delivered to the relevant Grantor or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdictions may direct. The
foregoing provisions of this Section 4.1(a) shall not impose on Term Loan Agent
or any other Term Loan Claimholder, or any Additional Agent or any other
Additional Claimholder, any obligations which would conflict with prior
perfected claims therein in favor of any other person or any order or decree of
any court or other governmental authority or any applicable law.
     (b) So long as the Discharge of Working Capital Obligations has not
occurred, any proceeds of Working Capital Priority Collateral received in
connection with the sale or other disposition of such Collateral, or collection
on such Collateral upon the exercise of remedies, shall be applied by the
Working Capital Agent to the Working Capital Obligations in such order as
specified in the relevant Working Capital Credit Documents. Upon the Discharge
of Working Capital Obligations, the Working Capital Agent shall deliver to the
Term Loan Representative any proceeds of Working Capital Priority Collateral
held by it in the same form as received for application in accordance with
Section 4.1(a), with any necessary endorsements or, as a court of competent
jurisdiction may otherwise direct. Upon the Discharge of Term Loan Obligations
and the Discharge of the Working Capital Obligations, the Term Loan Agent shall
deliver to any Additional Agent any proceeds of Working Capital Priority
Collateral held by it in the same form as received, with any necessary
endorsements or, as a court of competent jurisdiction may otherwise direct. Upon
the Discharge of Additional Obligations related to a particular Additional
Credit Facility and the Discharge of the Working Capital Obligations, the
applicable Additional Agent shall deliver to the Term Loan Agent or any other
Additional Agent any proceeds of Working Capital Priority Collateral held by it
in the same form as received, with any necessary endorsements or, as a court of
competent jurisdiction may otherwise direct. Any proceeds of Working Capital
Priority Collateral not otherwise applied in accordance with this Section 4.1(b)
shall be delivered to the relevant Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdictions may
direct. The foregoing provisions of this Section 4.1(b) shall not impose on
Working Capital Agent or any other Working Capital Claimholder any obligations
which would conflict with prior perfected claims therein in favor of

31



--------------------------------------------------------------------------------



 



any other person or any order or decree of any court or other governmental
authority or any applicable law.
     (c) Except as set forth in this Section 4.1(c), nothing in this Agreement
shall require any Agent or any Claimholder to determine the source or priority
of funds received by it and applied to its Obligations. In the absence of
fraudulent conduct, willful misconduct or gross negligence, the sole remedy of
any Agent or Claimholder for the tender and application of proceeds of its
Priority Collateral to the Obligations of the Non-Priority Claimholders shall be
to proceed directly against the Grantors unless, prior to the application of
such proceeds to the Obligations of the Non-Priority Claimholders, the
applicable Agent for the applicable Non-Priority Claimholders shall have a
received a written notice that such proceeds are (or will be) the proceeds of
the Priority Claimholders’ Priority Collateral with such notice to contain the
following information: (i) a description of the Priority Claimholders’ Priority
Collateral that is being sold, transferred or otherwise disposed of to generate
the proceeds, (ii) a description of the transaction generating the proceeds and
(iii) the actual or anticipated date of such transaction.
     4.2 Payment Turnover.
     (a) So long as the Discharge of Working Capital Obligations has not
occurred, any Working Capital Priority Collateral or proceeds thereof (together
with assets or proceeds subject to Liens referred to in Section 6.4) received by
the Term Loan Agent or any other Term Loan Claimholders, or by any Additional
Agent or any other applicable Additional Claimholders, in connection with the
exercise of any right or remedy (including set-off or recoupment) in respect of
the Working Capital Priority Collateral shall be segregated and held in trust
and forthwith paid over to the Working Capital Agent in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Working Capital Agent is hereby
authorized to make any such endorsements as agent for the Term Loan Agent or any
such Term Loan Claimholders, or such Additional Agent or any such Additional
Claimholders. This authorization is coupled with an interest and is irrevocable
until such time as this Agreement is terminated in accordance with its terms.
     (b) So long as the Discharge of Term Loan Obligations and the Discharge of
Additional Obligations have not occurred, any Term Loan Priority Collateral or
proceeds thereof (together with assets or proceeds subject to Liens referred to
in Section 6.4) received by the Working Capital Agent or any other Working
Capital Claimholders in connection with the exercise of any right or remedy
(including set-off or recoupment) in respect of the Term Loan Priority
Collateral shall be segregated and held in trust and forthwith paid over to the
Term Loan Representative for application in accordance with Section 4.1(a) in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each of the Term Loan Agent and any
Additional Agent is hereby authorized to make any such endorsements as agent for
the Working Capital Agent or any such Working Capital Claimholders. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.
SECTION 5
OTHER AGREEMENTS
     5.1 Releases.

32



--------------------------------------------------------------------------------



 



     (a) If, in connection with:
     (i) the exercise of any Term Loan Agent’s remedies in respect of the Term
Loan Priority Collateral, including any sale, lease, exchange, transfer or other
disposition of any such Collateral after an event of default under the terms of
the Term Loan Credit Documents, and as defined therein, has occurred and is
continuing by or on behalf of Term Loan Agent or a Grantor with the approval of
Term Loan Agent (a “Term Loan Collateral Exercise of Remedies”); or
     (ii) any sale, lease, exchange, transfer or other disposition of any Term
Loan Priority Collateral permitted or otherwise consented to under the terms of
the Term Loan Credit Documents (whether or not an event of default thereunder,
and as defined therein, has occurred and is continuing) (a “Term Loan Collateral
Disposition”);
     the Term Loan Agent, for itself or on behalf of any of the Term Loan
Claimholders, releases any of its Liens on any part of the Term Loan Priority
Collateral, then the Liens, if any, of the Working Capital Agent, for itself or
for the benefit of the Working Capital Claimholders, on such Term Loan Priority
Collateral, shall be automatically, unconditionally and simultaneously released
(the “Term Collateral Second Lien Release”) and the Working Capital Agent, for
itself and the Working Capital Claimholders shall be deemed to have authorized
the Term Loan Agent to file UCC amendments and terminations covering the Term
Loan Priority Collateral so sold or otherwise disposed of with respect to the
UCC financing statements between any Grantor and the Working Capital Agent to
evidence such release and termination and promptly upon the request of the Term
Loan Agent execute and deliver such other release documents and confirmations of
the authorization to file UCC amendments and terminations provided for herein,
in each case as the Term Loan Agent may require in connection with such sale or
other disposition by the Term Loan Agent, the Term Loan Agent’s agents or any
Grantor with the consent of the Term Loan Agent to evidence and effectuate such
termination and release; provided, that, (A) any such release or UCC amendment
or termination by or on behalf of the Working Capital Agent shall not extend to
or otherwise affect any of the rights, if any, of the Working Capital Agent to
the proceeds from any such sale or other disposition of Term Loan Priority
Collateral upon the Discharge of Term Loan Obligations and the Discharge of
Additional Obligations and (B) the Term Collateral Second Lien Release shall not
occur without the consent of the Working Capital Agent (x) in the case of a Term
Loan Collateral Exercise of Remedies, as to any Term Loan Priority Collateral
the net proceeds of the disposition of which will not be applied to repay the
Term Loan Obligations or Additional Obligations or (y) in the case of a Term
Loan Collateral Disposition, if the Term Loan Collateral Disposition is
prohibited by any provision of the Working Capital Credit Agreement.
     (b) If, in connection with:
     (i) the exercise of any Additional Agent’s remedies in respect of the Term
Loan Priority Collateral, including any sale, lease, exchange, transfer or other
disposition of any such Collateral after an event of default under the terms of
the applicable Additional Documents, and as defined therein, has occurred and is
continuing by or on behalf of such Additional Agent or a Grantor with the
approval of such Additional Agent (a “Additional Collateral Exercise of
Remedies”); or
     (ii) any sale, lease, exchange, transfer or other disposition of any Term
Loan Priority Collateral permitted or otherwise consented to under the terms of
the applicable

33



--------------------------------------------------------------------------------



 



Additional Documents (whether or not an event of default thereunder, and as
defined therein, has occurred and is continuing) (a “Additional Collateral
Disposition”);
     such Additional Agent, for itself or on behalf of any of the applicable
Additional Claimholders, releases any of its Liens on any part of the Term Loan
Priority Collateral, then the Liens, if any, of the Working Capital Agent, for
itself or for the benefit of the Working Capital Claimholders, on such Term Loan
Priority Collateral, shall be automatically, unconditionally and simultaneously
released (the “Additional Collateral Second Lien Release”) and the Working
Capital Agent, for itself and the Working Capital Claimholders shall be deemed
to have authorized such Additional Agent to file UCC amendments and terminations
covering the Term Loan Priority Collateral so sold or otherwise disposed of with
respect to the UCC financing statements between any Grantor and the Working
Capital Agent to evidence such release and termination and promptly upon the
request of such Additional Agent execute and deliver such other release
documents and confirmations of the authorization to file UCC amendments and
terminations provided for herein, in each case as such Additional Agent may
require in connection with such sale or other disposition by such Additional
Agent, such Additional Agent’s agents or any Grantor with the consent of such
Additional Agent to evidence and effectuate such termination and release;
provided, that, (A) any such release or UCC amendment or termination by or on
behalf of the Working Capital Agent shall not extend to or otherwise affect any
of the rights, if any, of the Working Capital Agent to the proceeds from any
such sale or other disposition of Term Loan Priority Collateral upon the
Discharge of Term Loan Obligations and the Discharge of Additional Obligations
and (B) the Additional Collateral Second Lien Release shall not occur without
the consent of the Working Capital Agent (x) in the case of an Additional
Collateral Exercise of Remedies, as to any Term Loan Priority Collateral the net
proceeds of the disposition of which will not be applied to repay the Term Loan
Obligations or Additional Obligations or (y) in the case of a Additional
Collateral Disposition, if the Additional Collateral Disposition is prohibited
by any provision of the Working Capital Credit Agreement.
     (c) Until the Discharge of Term Loan Obligations and the Discharge of
Additional Obligations occurs, the Working Capital Agent, for itself and on
behalf of the Working Capital Claimholders, hereby irrevocably constitutes and
appoints the Term Loan Representative and any officer or agent of the Term Loan
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Working Capital Agent or any such Claimholder or in the Term Loan
Representative’s own name, from time to time in the Term Loan Representative’s
discretion, for the purpose of carrying out the terms of Section 5.1(a), to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of Section 5.1(a),
including any endorsements or other instruments of transfer or release.
     (d) Until the Discharge of Term Loan Obligations occurs, to the extent that
the Term Loan Agent for itself and on behalf of the Term Loan Claimholders has
released any Lien on Term Loan Priority Collateral and any such Liens are later
reinstated or the Term Loan Agent, on behalf of the Term Loan Claimholders,
obtain any new Liens from Grantors on Term Loan Priority Collateral, then the
Working Capital Agent for itself and on behalf of the Working Capital
Claimholders shall be granted a Lien on any such Term Loan Priority Collateral
or have its Lien reinstated, as the case may be, subject to the priorities set
forth in Section 2. Until the Discharge of Additional Obligations occurs, to the
extent that the applicable Additional Agent for itself and on behalf of the
applicable Additional Claimholders has released any Lien on Term Loan Priority
Collateral and any such Liens are later reinstated or such Additional Agent, on
behalf of such Additional Claimholders, obtain any new Liens from Grantors, then
the Working

34



--------------------------------------------------------------------------------



 



Capital Agent for itself and on behalf of the Working Capital Claimholders shall
be granted a Lien on any such Term Loan Priority Collateral or have its Lien
reinstated, as the case may be, subject to the priorities set forth in
Section 2.
     (e) If, in connection with:
     (i) the exercise of any Working Capital Agent’s remedies in respect of the
Working Capital Priority Collateral, including any sale, lease, exchange,
transfer or other disposition of any such Collateral after an event of default
under the terms of the Working Capital Credit Documents, and as defined therein,
has occurred and is continuing by or on behalf of Working Capital Agent or a
Grantor with the approval of Working Capital Agent (a “Working Capital
Collateral Exercise of Remedies”); or
     (ii) any sale, lease, exchange, transfer or other disposition of any
Working Capital Priority Collateral permitted or otherwise consented to under
the terms of the Working Capital Credit Documents (whether or not an event of
default thereunder, and as defined therein, has occurred and is continuing) (a
“Working Capital Collateral Disposition”);
     the Working Capital Agent, for itself or on behalf of any of the Working
Capital Claimholders, releases any of its Liens on any part of the Working
Capital Priority Collateral, then the Liens, if any, of the Term Loan Agent, for
itself or for the benefit of the Term Loan Claimholders, and of any Additional
Agent, for itself or for the benefit of the applicable Additional Claimholders,
on such Working Capital Priority Collateral, shall be automatically,
unconditionally and simultaneously released (the “Working Capital Collateral
Second Lien Release”) and
     (1) the Term Loan Agent, for itself and the Term Loan Claimholders shall be
deemed to have authorized the Working Capital Agent to file UCC amendments and
terminations covering the Working Capital Priority Collateral so sold or
otherwise disposed of with respect to the UCC financing statements between any
Grantor and the Term Loan Agent to evidence such release and termination and
promptly upon the request of the Working Capital Agent execute and deliver such
other release documents and confirmations of the authorization to file UCC
amendments and terminations provided for herein, in each case as the Working
Capital Agent may require in connection with such sale or other disposition by
the Working Capital Agent, the Working Capital Agent’s agents or any Grantor
with the consent of the Working Capital Agent to evidence and effectuate such
termination and release; provided, that, (A) any such release or UCC amendment
or termination by or on behalf of the Term Loan Agent shall not extend to or
otherwise affect any of the rights, if any, of the Term Loan Agent to the
proceeds from any such sale or other disposition of Working Capital Priority
Collateral upon the Discharge of Working Capital Obligations and (B) the Working
Capital Second Lien Release shall not occur without the consent of the Term Loan
Agent (x) in the case of a Working Capital Collateral Exercise of Remedies, as
to any Working Capital Priority Collateral the net proceeds of the disposition
of which will not be applied to repay the Working Capital Obligations or (y) in
the case of a Working Capital Collateral Disposition, if the Working Capital
Collateral Disposition is prohibited by any provision of the Term Loan Credit
Agreement, and
     (2) any Additional Agent, for itself and the applicable Additional

35



--------------------------------------------------------------------------------



 



Claimholders shall be deemed to have authorized the Working Capital Agent to
file UCC amendments and terminations covering the Working Capital Priority
Collateral so sold or otherwise disposed of with respect to the UCC financing
statements between any Grantor and such Additional Agent to evidence such
release and termination and promptly upon the request of the Working Capital
Agent execute and deliver such other release documents and confirmations of the
authorization to file UCC amendments and terminations provided for herein, in
each case as the Working Capital Agent may require in connection with such sale
or other disposition by the Working Capital Agent, the Working Capital Agent’s
agents or any Grantor with the consent of the Working Capital Agent to evidence
and effectuate such termination and release; provided, that, (A) any such
release or UCC amendment or termination by or on behalf of such Additional Agent
shall not extend to or otherwise affect any of the rights, if any, of such
Additional Agent to the proceeds from any such sale or other disposition of
Working Capital Priority Collateral upon the Discharge of Working Capital
Obligations and (B) the Working Capital Second Lien Release shall not occur
without the consent of such Additional Agent (x) in the case of a Working
Capital Collateral Exercise of Remedies, as to any Working Capital Priority
Collateral the net proceeds of the disposition of which will not be applied to
repay the Working Capital Obligations or (y) in the case of a Working Capital
Collateral Disposition, if the Working Capital Collateral Disposition is
prohibited by any provision of the applicable Additional Credit Facility.
     (f) In the event that Proceeds of Collateral are received in connection
with any sale, lease, exchange, transfer or other disposition of any such
Collateral that directly or indirectly involves a combination of Working Capital
Priority Collateral or Term Loan Priority Collateral, the Working Capital Agent,
the Term Loan Agent and any Additional Agent shall use commercially reasonable
efforts in good faith to allocate the Proceeds received in connection with such
any sale, lease, exchange, transfer or other disposition of any such Collateral
to the Working Capital Priority Collateral and the Term Loan Priority
Collateral. If the Working Capital Agent, the Term Loan Agent and any Additional
Agent are unable to agree on such allocation within ten (10) days (or such other
period of time to which the Working Capital Agent, the Term Loan Agent and any
Additional Agent mutually agree) of the consummation of such sale, lease,
exchange, transfer or other disposition, the portion of such Proceeds that shall
be allocated as Proceeds of Working Capital Priority Collateral for purposes of
this Agreement shall be an amount equal to the sum of the net book value of the
Accounts and Inventory included in the Collateral so disposed of (determined at
the time of such sale, lease, exchange, transfer or other disposition) with the
balance of the Proceeds to be allocated to the Term Loan Priority Collateral;
provided however, this Section 5.1(f) shall not apply in the event that the Term
Loan Agent or the other Term Loan Claimholders, the Working Capital Agent or the
other Working Capital Claimholders or any Additional Agent or the other
applicable Additional Claimholders did not consent to the sale, lease, exchange,
transfer or other disposition.
     (g) Until the Discharge of Working Capital Obligations occurs, the Term
Loan Agent, for itself and on behalf of the Term Loan Claimholders, hereby
irrevocably constitutes and appoints the Working Capital Agent and any officer
or agent of the Working Capital Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Term Loan Agent or any such Claimholder or in the
Working Capital Agent’s own name, from time to time in the Working Capital
Agent’s discretion, for the purpose of carrying out the terms of Section 5.1(e),
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of Section 5.1(e),
including any endorsements or other instruments of transfer or release.

36



--------------------------------------------------------------------------------



 



Until the Discharge of Working Capital Obligations occurs, each Additional
Agent, for itself and on behalf of the applicable Additional Claimholders,
hereby irrevocably constitutes and appoints the Working Capital Agent and any
officer or agent of the Working Capital Agent, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Additional Agent or any such
Claimholder or in the Working Capital Agent’s own name, from time to time in the
Working Capital Agent’s discretion, for the purpose of carrying out the terms of
Section 5.1(e), to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary to accomplish the purposes
of Section 5.1(e), including any endorsements or other instruments of transfer
or release. Each authorization under this Section 5.1(g) is coupled with an
interest and is irrevocable until such time as this Agreement is terminated in
accordance with its terms.
     (h) Until the Discharge of Working Capital Obligations occurs, to the
extent that the Working Capital Agent for itself and on behalf of the Working
Capital Claimholders has released any Lien on Working Capital Priority
Collateral and any such Liens are later reinstated or the Working Capital Agent,
on behalf of the Working Capital Claimholders, obtain any new Liens from
Grantors on any Working Capital Priority Collateral, then the Term Loan Agent
for itself and on behalf of the Term Loan Claimholders shall be granted a Lien
on any such Working Capital Priority Collateral or have its Lien reinstated, as
the case may be, and each Additional Agent for itself and on behalf of the
applicable Additional Claimholders shall be granted a Lien on any such Working
Capital Priority Collateral or have its Lien reinstated, as the case may be, in
each case subject to the priorities set forth in Section 2.
     5.2 Insurance. The Working Capital Agent, the Term Loan Agent and any
Additional Agent shall be named as additional insureds with respect to liability
insurance policies maintained from time to time by any Grantor, and the Working
Capital Agent, the Term Loan Agent, each Additional Agent or the Control Agent
(on behalf of the Agent Parties and Claimholders), as their interests may
appear, shall be named as a loss payee under any casualty insurance policies
maintained from time to time by any Grantor, in each case as and to the extent
required in the applicable Credit Documents. As between the applicable Priority
Agent and the applicable Priority Claimholders, on the one hand, and the
applicable Non-Priority Agent and the applicable Non-Priority Claimholders on
the other hand, the applicable Priority Agent and the applicable Priority
Claimholders shall have the sole and exclusive right, in accordance with and
subject to the terms of the applicable Credit Documents, (a) to adjust or settle
any insurance policy or claim in the event of any loss with respect to their
respective Priority Collateral and (b) to approve any award granted in any
condemnation or similar proceeding affecting their respective Priority
Collateral. All proceeds of any such policy and any such award in respect of any
such Priority Collateral that are payable to the Agents shall be paid to the
applicable Priority Agent (on a ratable basis or as may be otherwise agreed as
between the Term Loan Agent and any Additional Agent, in the case of Term Loan
Priority Collateral) for the benefit of the applicable Priority Claimholders to
the extent required under their respective Credit Documents, and thereafter to
the applicable Non-Priority Agent (on a ratable basis or as may be otherwise
agreed as between the Term Loan Agent and any Additional Agent, in the case of
Term Loan Priority Collateral) for the benefit of the applicable Non-Priority
Claimholders to the extent required under their respective Credit Documents, and
then to the owner of the subject property or as a court of competent
jurisdiction may otherwise direct. If any Claimholder shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the Priority
Agent in accordance with the terms of Section 4.2. In the event that an Agent is
named as loss payee on property which is not its Priority Collateral, such Agent
agrees to comply with the instructions of the Priority Agent with respect to
such collateral (a) in adjusting or settling any insurance policy or claim in
the event of any loss with respect to such Priority Collateral and (b) to
approving any award granted in any condemnation or similar proceeding affecting
such Priority

37



--------------------------------------------------------------------------------



 



Collateral.
     5.3 Control Agent for Perfection.
     (a) The Term Loan Agent, on behalf of itself and the Term Loan
Claimholders, and the Working Capital Agent, on behalf of itself and the Working
Capital Claimholders, and any Additional Agent, on behalf of itself and the
applicable Additional Claimholders, each hereby appoint Wells Fargo Bank,
National Association as its collateral agent (in such capacity, together with
any successor in such capacity appointed by the Term Loan Agent, the Working
Capital Agent and any Additional Agent, the “Control Agent”) for the limited
purpose of acting as the agent on behalf of the Term Loan Agent (on behalf of
itself and the Term Loan Claimholders), the Working Capital Agent (on behalf of
itself and the Working Capital Claimholders) and any Additional Agent (on behalf
of itself and the applicable Additional Claimholders) with respect to the
Control Collateral. The Control Agent accepts such appointment and agrees to
hold the Control Collateral in its possession or control (or in the possession
or control of its agents or bailees) as Control Agent for the benefit of the
Term Loan Agent (on behalf of itself and the Term Loan Claimholders) and the
Working Capital Agent (on behalf of itself and the Working Capital Claimholders)
and any Additional Agent (on behalf of itself and the applicable Additional
Claimholders) and any permitted assignee of any thereof solely for the purpose
of perfecting the security interest granted to such parties in such Control
Collateral, subject to the terms and conditions of this Section 5.3. The Term
Loan Agent, the Working Capital Agent and any Additional Agent hereby
acknowledge that the Control Agent shall obtain “control” under the UCC over
each Controlled Account as contemplated by the Term Loan Collateral Documents,
the Working Capital Collateral Documents and the applicable Additional
Collateral Documents for the benefit of both the Term Loan Agent (on behalf of
itself and the Term Loan Claimholders) and the Working Capital Agent (on behalf
of itself and the Working Capital Claimholders) and any Additional Agent (on
behalf of itself and the applicable Additional Claimholders) pursuant to a
control agreements relating to a Controlled Account if requested by the Working
Capital Agent, the Term Loan Agent and any Additional Agent to act in such
capacity.
     (b) The Control Agent, the Term Loan Agent, on behalf of itself and the
Term Loan Claimholders, and the Working Capital Agent, on behalf of itself and
the Working Capital Claimholders, and any Additional Agent, on behalf of itself
and the applicable Additional Claimholders, each hereby agrees that the
applicable Priority Agent shall have the sole and exclusive right and authority
to give instructions to, and otherwise direct, the Control Agent in respect of
the Control Collateral constituting such Priority Agent’s constituents’ Priority
Collateral or any control agreement with respect to any Control Collateral until
the date upon which the Discharge of Obligations shall have occurred with
respect to the Obligations owed to Claimholders for whom the applicable Priority
Agent acts as Agent, and none of the Non-Priority Claimholders will impede,
hinder, delay or interfere with the exercise of such rights by the Priority
Agent in any respect. The Grantors hereby jointly and severally agree to pay,
reimburse, indemnify and hold harmless the Control Agent to the same extent and
on the same terms that the Grantors are required to do so for the Working
Capital Agent in accordance with the Working Capital Credit Agreement (if the
Control Agent is the Working Capital Agent) or for the Term Loan Agent in
accordance with the Term Loan Credit Agreement (if the Control Agent is the Term
Loan Agent) or for any Additional Agent in accordance with the applicable
Additional Credit Facility (if the Control Agent is such Additional Agent). The
Working Capital Claimholders hereby jointly and severally agree to pay,
reimburse, indemnify and hold harmless the Control Agent to the same extent and
on the same terms that the Working Capital Claimholders are required to do so
for the Working Capital Agent in accordance with the

38



--------------------------------------------------------------------------------



 



Working Capital Credit Agreement. The Term Loan Claimholders hereby jointly and
severally agree to pay, reimburse, indemnify and hold harmless the Control Agent
to the same extent and on the same terms that the Term Loan Claimholders are
required to do so for the Term Loan Agent in accordance with the Term Loan
Credit Agreement. The applicable Additional Claimholders hereby jointly and
severally agree to pay, reimburse, indemnify and hold harmless the Control Agent
to the same extent and on the same terms that the such Additional Claimholders
are required to do so for the applicable Additional Agent in accordance with the
applicable Additional Credit Facility.
     (c) Except as set forth below, the Control Agent shall have no obligation
whatsoever to the Agents or any other Claimholder including, without limitation,
any obligation to assure that the Control Collateral is genuine or owned by any
Grantor or one of their respective Subsidiaries or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.3. In
acting on behalf of the Agents and other Claimholders, the duties or
responsibilities of the Control Agent under this Section 5.3 shall be limited
solely (i) to physically holding the Control Collateral delivered to the Control
Agent by any Grantor as agent for the Term Loan Agent (on behalf of itself and
the Term Loan Claimholders), the Working Capital Agent (on behalf of itself and
the Working Capital Claimholders) and any Additional Agent (on behalf of itself
and the applicable Additional Claimholders), in each case for purposes of
perfecting the Lien held by the Term Loan Agent, the Working Capital Agent and
each Additional Agent, (ii) exercising control of Deposit Accounts on which it
has control and forwarding the funds on deposit therein to the Agent for the
applicable Priority Claimholders, in each case as and to the extent provided in
the Credit Documents and (iii) delivering such collateral as set forth in
Section 5.3(e).
     (d) The Control Agent shall not have, by reason of this Agreement or any
other document a fiduciary relationship in respect of the Term Loan Agent or any
Term Loan Claimholder, the Working Capital Agent or any Working Capital
Claimholder, or any Additional Agent or any Additional Claimholder.
     (e) (i) Upon the Discharge of Term Loan Obligations and the Discharge of
Additional Obligations, the Control Agent shall deliver any Control Collateral
in the possession of the Control Agent to the Working Capital Agent together
with any necessary endorsements (or otherwise allow the Working Capital Agent to
obtain control of such Control Collateral) or as a court of competent
jurisdiction may otherwise direct and the Working Capital Agent shall accept and
succeed to the role of the Control Agent as the agent for perfection on such
Control Collateral.
     (ii) Upon the Discharge of Working Capital Obligations and the Discharge of
Additional Obligations, the Control Agent shall deliver any Control Collateral
in the possession of the Control Agent to the Term Loan Agent together with any
necessary endorsements (or otherwise allow the Term Loan Agent to obtain control
of such Control Collateral) or as a court of competent jurisdiction may
otherwise direct and the Term Loan Agent shall accept and succeed to the role of
the Control Agent as the agent for perfection on such Control Collateral.
     (iii) Upon the Discharge of Working Capital Obligations and the Discharge
of Term Loan Obligations, if there is at the time any Additional Agent, the
Control Agent shall deliver any Control Collateral in the possession of the
Control Agent to such Additional Agent (or otherwise allow such Additional Agent
for such Additional Claimholders to obtain control of such Control Collateral)
or as a court of competent

39



--------------------------------------------------------------------------------



 



jurisdiction may otherwise direct and such Additional Agent shall accept and
succeed to the role of the Control Agent as the agent for perfection on such
Control Collateral, provided that if there is at the time more than one
Additional Agent, the Control Agent shall retain such Control Collateral.
     (f) The Control Agent shall have an unfettered right to resign as Control
Agent upon 30 days notice to each Agent Party. If upon the effective date of
such resignation no successor to the Control Agent has been appointed by the
Agent Parties, the Control Agent shall deliver to the Working Capital Agent (if
then an Agent Party) or to another Agent (if the Working Capital Agent is not
then an Agent Party) the Control Collateral together with any necessary
endorsements (or otherwise allow such Agent to obtain control of such Control
Collateral) or as a court of competent jurisdiction may otherwise direct and
such Agent shall accept and succeed to the role of the Control Agent as the
agent for perfection on the Control Collateral.
     (g) Notwithstanding the foregoing, each Agent, for and on behalf of itself
and the Claimholders represented thereby, agrees to hold all Control Collateral
in its possession, custody, or control (or in the possession, custody, or
control of agents or bailees therefor) as agent for the other Claimholders
solely for the purpose of perfecting the security interest granted to each other
Agent Party or Claimholder in such Control Collateral, subject to the terms and
conditions of this Section. Such Agent shall not have any obligation whatsoever
to the other Claimholders to assure that such Control Collateral is genuine or
owned by any Grantor or any other Person or to preserve rights or benefits of
any Person therein. The duties or responsibilities of such Agent under this
Section 5.3(g) are and shall be limited solely to holding or maintaining control
of such Control Collateral as agent for the other Claimholders for purposes of
perfecting the Lien held by the Claimholders. Such Agent is not and shall not be
deemed to be a fiduciary of any kind for any Claimholder or any other Person.
     5.4 Access to Term Loan Priority Collateral.
     (a) In the event the Term Loan Representative shall acquire control or
possession of any of the Term Loan Priority Collateral or shall, through the
exercise of remedies under the Term Loan Credit Documents or any Additional
Documents or otherwise, sell any of the Term Loan Priority Collateral to any
third party (a “Third Party Purchaser”), such Agent shall, to the extent
permitted by law, permit the Working Capital Agent (or shall require as a
condition of such sale to the Third Party Purchaser that the Third Party
Purchaser agree to permit the Working Capital Agent), at the Working Capital
Agent’s option: (i) to enter any of the premises of any Grantor (or Third Party
Purchaser) constituting such Term Loan Priority Collateral under such control or
possession (or sold to a Third Party Purchaser) in order to inspect, remove or
take any action with respect to the Working Capital Priority Collateral or to
enforce the Working Capital Agent’s rights with respect thereto, including, but
not limited to, the examination and removal of Working Capital Priority
Collateral and the examination and duplication of any Collateral (to the extent
not Working Capital Priority Collateral) under such control or possession (or
sold to a Third Party Purchaser) consisting of books and records of any Grantor
related to the Working Capital Priority Collateral; (ii) to use the Collateral
for the purpose of manufacturing or processing raw materials or work-in-process
into finished inventory; (iii) to use any of the Collateral under such control
or possession (or sold to a Third Party Purchaser) consisting of computers or
other data processing equipment related to the storage or processing of records,
documents or files pertaining to the Working Capital Priority Collateral and use
any Collateral under such control or possession (or sold to a Third Party
Purchaser) consisting of other equipment to handle, deal with or dispose of any
Working Capital Priority Collateral pursuant to

40



--------------------------------------------------------------------------------



 



the Working Capital Agent’s rights as set forth in the Working Capital Credit
Documents, the UCC of any applicable jurisdiction and other applicable law, and
(iv) to use any of the Collateral consisting of intellectual property rights
owned or controlled by (x) the Term Loan Agent or the other Term Loan
Claimholders or (y) such Additional Agent or the other applicable Additional
Claimholders, as applicable, as is or may be necessary for the Working Capital
Agent to deal with the Working Capital Priority Collateral (including the sale
or other disposition thereof). Such use by Working Capital Agent of the
Collateral shall not be on an exclusive basis.
     (b) The Working Capital Agent hereby acknowledges, for itself and on behalf
of the other Working Capital Claimholders that, during the period any Working
Capital Priority Collateral shall be under control or possession of the Term
Loan Agent or any Additional Agent, such Agent shall not be obligated to take
any action to protect or to procure insurance with respect to such Working
Capital Priority Collateral, it being understood that such Agent shall have no
responsibility for loss or damage to the Working Capital Priority Collateral
(other than as a result of the gross negligence or willful misconduct of such
Agent or its agents, as determined by a final non-appealable judgment of a court
of competent jurisdiction) and that all the risk of loss or damage to the
Working Capital Priority Collateral shall remain with the Working Capital
Claimholders; provided, that to the extent insurance obtained by such Agent
provides coverage for risks relating to access to or use of Working Capital
Priority Collateral, the Working Capital Agent will be made an additional named
insured thereunder.
     (c) The rights of Working Capital Agent set forth in
Section 5.4(a)(i)-(iii) above shall continue until the later of (i) 180 days
after the date Working Capital Agent first receives written notice from the Term
Loan Representative that it has control or possession of the Term Loan Priority
Collateral at issue and (ii) the sale or other disposition of such Priority
Collateral by the Term Loan Representative or its constituents. Such time period
shall be tolled during the pendency of any Insolvency Proceeding of any Grantor
or other proceedings pursuant to which the Working Capital Claimholders, the
Term Loan Claimholders and any Additional Claimholders are effectively stayed
from enforcing their rights against the Working Capital Priority Collateral. In
no event shall any Term Loan Claimholder or any Additional Claimholder take any
action to interfere, limit or restrict the rights of Working Capital Agent or
the exercise of such rights by Working Capital Agent to have access to or to use
any of such Collateral pursuant to Section 5.4(a) prior to the expiration of
such period.
     (d) During the actual occupation by the Working Capital Agent or its agents
or representatives, of any real property constituting Term Loan Priority
Collateral during the access and use period permitted by Section 5.4(a) above,
the Working Capital Claimholders shall be obligated to pay to the Term Loan
Claimholders and any Additional Claimholders any rent payable to third parties
and all utilities, taxes and other maintenance and operating costs of such real
property during any such period of actual occupation by the Working Capital
Agent or its agents or representatives, but only to the extent the Term Loan
Claimholders or such Additional Claimholders are required to pay or are
otherwise paying any such rent, utilities, taxes or other maintenance and
operating costs during the actual occupation of such real property by the
Working Capital Agent or its agents or representatives.
     5.5 Consent to Limited License. The Term Loan Agent, for itself and on
behalf of the other Term Loan Claimholders, and any Additional Agent, for itself
and on behalf of the applicable other Additional Claimholders, (i) acknowledges
and consents to the grant to the Working Capital Agent by the Company (and the
other Grantors, as applicable) of a limited, non-exclusive royalty-free license
on the terms set forth in Section 12.2(e) of the Initial Working Capital Credit
Agreement in effect as of the date

41



--------------------------------------------------------------------------------



 



hereof or on substantially equivalent terms in the case of any Working Capital
Credit Agreement other than the Initial Working Capital Credit Agreement (the
“Limited License”) and (ii) agrees that its Liens in the Term Loan Priority
Collateral shall be subject to the Limited License. The Term Loan Agent further
agrees that, in connection with any foreclosure sale conducted by the Term Loan
Agent in respect of Term Loan Priority Collateral of the type described in the
Limited License (the “IP Collateral”), (x) any notice required to be given by
the Term Loan Agent in connection with such foreclosure shall contain an
acknowledgement that the Term Loan Agent’s Lien is subject to the Limited
License, (y) the Term Loan Agent shall deliver a copy of the Limited License to
any purchaser at such foreclosure and provide written notice to such purchaser
that the Term Loan Agent’s Lien and the purchaser’s rights in the transferred IP
Collateral are subject to the Limited License and (z) the purchaser shall
acknowledge in writing that it purchased the IP Collateral subject to the
Limited License. Each Additional Agent further agrees that, in connection with
any foreclosure sale conducted by such Additional Agent in respect of IP
Collateral, (x) any notice required to be given by such Additional Agent in
connection with such foreclosure shall contain an acknowledgement that such
Additional Agent’s Lien is subject to the Limited License, (y) such Additional
Agent shall deliver a copy of the Limited License to any purchaser at such
foreclosure and provide written notice to such purchaser that such Additional
Agent’s Lien and the purchaser’s rights in the transferred IP Collateral are
subject to the Limited License and (z) the purchaser shall acknowledge in
writing that it purchased the IP Collateral subject to the Limited License.
SECTION 6
INSOLVENCY OR LIQUIDATION PROCEEDINGS
     6.1 Use of Cash Collateral and Financing Issues. If Company or any other
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Priority Agent shall desire to permit the use of cash collateral which
constitutes such Priority Agent’s constituents’ Priority Collateral or to permit
Company or any other Grantor to obtain financing secured by such Priority
Collateral (and not by any Collateral which does not constitute such Priority
Agent’s Priority Collateral), from one or more of the Claimholders for whom such
Priority Agent acts as Agent, under Section 363 or Section 364 of the Bankruptcy
Code or any similar Bankruptcy Law (such financing, a “DIP Financing”), then
each Non-Priority Agent, on behalf of itself and the Non-Priority Claimholders,
(A) agrees that it will raise no objection to such use of cash collateral or DIP
Financing nor support any other Person objecting to, such sale, use, or lease of
cash collateral or DIP Financing and will not request any form of adequate
protection or any other relief in connection therewith (except as agreed by the
Priority Agent or to the extent expressly permitted by Section 6.4) and, to the
extent the Liens securing the Priority Obligations are subordinated to or pari
passu with the Liens securing such DIP Financing, each Non-Priority Agent will
subordinate its Liens in such Priority Collateral to (x) the Liens securing such
DIP Financing (and all Obligations relating thereto), (y) any adequate
protection Liens provided to the Priority Claimholders and (z) any “carve-out”
for professional or United States Trustee fees agreed to by the Priority Agent;
(B) agrees that, at the option of the Priority Agent, an order approving such
DIP Financing or cash collateral usage may be entered even if the order provides
that any claim arising under section 507(b) of the Bankruptcy Code as a result
of a failure of adequate protection of the liens of the Non-Priority
Claimholders in Collateral which is not its Priority Collateral may not be paid
from the proceeds of claims arising under sections 544, 546, 547, 548 or 550 of
the Bankruptcy Code; and (C) agree that notice received two (2) calendar days
prior to the entry of an order approving such usage of cash collateral or
approving such DIP Financing shall be adequate notice; provided that the
foregoing shall not prohibit any Non-Priority Agent or the Non-Priority
Claimholders from objecting solely to any provisions in any agreement regarding
the use of cash collateral or any DIP Financing relating to, describing or
requiring any provision or content of a plan of reorganization other than any
provisions requiring that the DIP Financing be paid in full in cash. The Term
Loan Agent and Term Loan Claimholders and any

42



--------------------------------------------------------------------------------



 



Additional Agent and any Additional Claimholders shall not, directly or
indirectly, offer to provide, support any other Person in providing, provide or
seek to provide DIP Financing secured by Liens equal or senior to the Liens on
the Working Capital Priority Collateral, without the prior written consent of
the Working Capital Agent. The Working Capital Agent and Working Capital
Claimholders shall not, directly or indirectly, offer to provide, support any
other Person in providing, provide or seek to provide DIP Financing secured by
Liens equal or senior to the Liens on the Term Loan Priority Collateral, without
the prior written consent of the Term Loan Agent and any Additional Agent. The
Term Loan Agent and the Term Loan Claimholders shall not, directly or
indirectly, offer to provide, support any other Person in providing, provide or
seek to provide DIP Financing secured by Liens equal or senior to the Liens on
the Term Loan Priority Collateral, without the prior written consent of any
Additional Agent. Any Additional Agent and such other applicable Additional
Claimholders shall not, directly or indirectly, offer to provide, support any
other Person in providing, provide or seek to provide DIP Financing secured by
Liens equal or senior to the Liens on the Term Loan Priority Collateral, without
the prior written consent of the Term Loan Agent and any other Additional Agent.
All references to any Collateral hereunder shall be construed to include any
assets arising after the commencement of the case under the Bankruptcy Code of
the same type or category as such Collateral.
     6.2 Sale Issues. Each Agent, on behalf of itself and the Claimholders for
whom it acts as Agent, agrees that it will raise no objection to or oppose a
sale or other disposition of any Collateral which does not constitute its
Priority Collateral free and clear of its Liens or other claims under
Section 363 of the Bankruptcy Code if the Priority Agent has consented to such
sale or disposition of such assets so long as the interests of such Agent and
the Claimholders for whom it acts as Agent in such Collateral attach to the
proceeds thereof, subject to the terms of this Agreement. If requested by any
Priority Agent in connection therewith, each Non-Priority Agent shall
affirmatively consent to such a sale or disposition.
     6.3 Relief from the Automatic Stay. Each Agent, on behalf of itself and the
Claimholders for whom it acts as Agent, agrees that none of them shall (i) seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any Collateral which does not constitute
its Priority Collateral, without the prior written consent of the Priority
Agent, or (ii) oppose any request by any Priority Agent or any Priority
Claimholder to seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of their respective Priority
Collateral.
     6.4 Adequate Protection.
     (a) Each Agent, on behalf of itself and the Claimholders for whom it acts
as Agent, may seek adequate protection of its interest in its respective
Priority Collateral and each other Agent, on behalf of itself and the
Claimholders for whom it acts as Agent, agrees that none of them shall contest
(or support any other person contesting) (i) any such request for adequate
protection by any Priority Agent with respect to its Priority Collateral or (ii)
any objection by any Priority Agent or the Priority Claimholders to any motion,
relief, action or proceeding based on any Priority Agent or the Priority
Claimholders claiming a lack of adequate protection of their interests in their
respective Priority Collateral. Each Agent acknowledges and agrees that any
superpriority administrative expense claim granted to such Agent or arising
under 11 U.S.C. § 507(b) as adequate protection of its interest in its
respective Priority Collateral shall be pari passu with any superpriority
administrative expense claim granted to any other Agent as adequate protection
of their interest in its respective Priority Collateral.
     (b) Each Non-Priority Agent, on behalf of itself and the Claimholders for
whom it acts as Agent, may seek adequate protection of its junior interest in
Collateral, subject to the

43



--------------------------------------------------------------------------------



 



provisions of this Agreement, only if (A) any Priority Agent is granted adequate
protection in the form of a replacement Lien on post-petition collateral of the
same type as the Priority Collateral, and (B) such additional protection
requested by such Agent is in the form of a replacement Lien on such
post-petition collateral of the same type as the Priority Collateral, which
Lien, if granted, will be subordinated to the adequate protection Liens granted
in favor of such Priority Agent on such post-petition collateral and the Liens
securing any DIP financing (and all Obligations relating thereto) secured by
such Priority Collateral on the same basis as the Liens of such Non-Priority
Agent on such Priority Collateral are subordinated to the Liens of such Priority
Agent on such Priority Collateral under this Agreement. In the event that a
Non-Priority Agent, on behalf of itself or any of the Claimholders for whom it
acts as Agent, seeks or requests (or is otherwise granted) adequate protection
of its junior interest in Collateral in the form of a replacement Lien on
additional collateral in any form, then such Agent, on behalf of itself and the
Claimholders for whom it acts as Agent, agrees that (i) any other Non-Priority
Agent also holding a junior interest in such Collateral shall also be granted a
replacement lien on such additional collateral as adequate protection of such
junior interest in such Collateral and that such Non-Priority Agent’s
replacement Lien shall be pari passu to the replacement Lien of such other
Non-Priority Agent and (ii) each Priority Agent shall also be granted a
replacement Lien on such additional collateral as adequate protection of its
senior interest in Collateral and that such Agent’s replacement Lien shall be
subordinated to the replacement Lien of each such Priority Agent. If any Agent
or Claimholder receives as adequate protection a Lien on post-petition assets of
the same type as its pre-petition Priority Collateral, then such post-petition
assets shall also constitute Priority Collateral of such Person to the extent of
any allowed claim secured by such adequate protection Lien.
     (c) Each Non-Priority Agent on behalf of itself and the Non-Priority
Claimholders for whom it acts as Agent, may seek and receive additional adequate
protection of its junior interest in Collateral, subject to the provisions of
this Agreement, in the form of a superpriority administrative expense claim,
including a claim arising under 11 U.S.C. § 507(b), which superpriority
administrative expense claim shall be junior in all respects to any
superpriority administrative expense claim granted to the Priority Claimholders
with respect to such Collateral and pari passu in all respects with any
superpriority administrative expense claim granted to any other Non-Priority
Claimholders with respect to such Collateral. In the event that a Non-Priority
Agent, on behalf of itself and the Non-Priority Claimholders for whom it acts as
Agent, seeks or receives protection of its junior interest in Collateral and is
granted a superpriority administrative expense claim, including a claim arising
under 11 U.S.C. § 507(b), then such Non-Priority Agent, on behalf of itself and
the Non-Priority Claimholders for whom it acts as Agent, agrees that (i) the
Priority Claimholders shall receive a superpriority administrative expense claim
which shall be senior in all respects to the superpriority administrative
expense claim granted to such Agent with respect to such Collateral and (ii) any
other Non-Priority Claimholders shall receive a superpriority administrative
expense claim which shall be pari passu in all respects with the superpriority
administrative expense claim granted to such Agent with respect to such
Collateral.
     6.5 Separate Grants of Security and Separate Classification. Each of the
Grantors and each of the Claimholders acknowledges and agrees with respect to
each class of Priority Collateral that (i) the grants of Liens pursuant to the
Working Capital Collateral Documents, on the one hand, and the Term Loan
Collateral Documents and any Additional Collateral Documents, on the other hand,
constitute separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Collateral, the Working Capital
Obligations, on the one hand, and the Term Loan Obligations and any Additional
Obligations, on the other hand, are fundamentally different from one another and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency or Liquidation

44



--------------------------------------------------------------------------------



 



Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of (x) the Working
Capital Claimholders and (y) the Term Loan Claimholders and/or any Additional
Claimholders in respect of any Priority Collateral, constitute only one secured
claim (rather than separate classes of senior and junior secured claims), then
the Priority Claimholders shall be entitled to receive, in addition to amounts
distributed to them from, or in respect of, their Priority Collateral in respect
of principal, pre-petition interest and other claims, all amounts owing in
respect of post-petition interest, fees, costs and other charges, irrespective
of whether a claim for such amounts is allowed or allowable in such Insolvency
or Liquidation Proceeding, before any distribution from, or in respect of, any
such Priority Collateral is made in respect of the claims held by the
Non-Priority Claimholders, with the Non-Priority Claimholders hereby
acknowledging and agreeing to turn over to the Priority Claimholders amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Non-Priority Claimholders.
     6.6 Post-Petition Claims. No Agent, nor any of the Claimholders for which
it acts as Agent, shall oppose or seek to challenge (a) any claim by any
Priority Agent or any Priority Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Obligations consisting of post-petition interest,
fees, costs, charges or expenses to the extent of the value of the lien of such
Priority Agent in such Priority Agent’s Priority Collateral, without regard to
the existence of the Lien of any Non-Priority Agent in such Collateral, or
(b) any claim by any Non-Priority Agent or any Non-Priority Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Obligations consisting
of post-petition interest, fees, costs, charges or expenses to the extent of the
value of the lien of such Non-Priority Agent in such Collateral.
     6.7 Avoidance Issues. If any Priority Claimholder is required in any
Insolvency or Liquidation Proceeding, or otherwise, to turn over or otherwise
pay to the estate of any Grantor any amount in respect of any Working Capital
Obligation, any Term Loan Obligation or any Additional Obligation, as applicable
(a “Recovery”), then such Claimholder shall be entitled to a reinstatement of
its Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. Priority Collateral or proceeds
thereof received by any Non-Priority Agent or any other Non-Priority Claimholder
after a Discharge of Obligations of the Priority Claimholders and prior to the
reinstatement of such Obligations shall be delivered to the Priority Agent (in
the case of the Term Loan Agent and any Additional Agent, on a ratable basis or
on such other basis as such Agents may agree) upon such reinstatement in
accordance with Section 4.2.
     6.8 Expense Claims. Each Non-Priority Agent, for itself and on behalf of
the Claimholders for whom it acts as Agent, agrees that it will not (i) contest
the payment of fees, expenses or other amounts to any Priority Agent or any
Priority Claimholder under Section 506(b) of the Bankruptcy Code or otherwise to
the extent of the value of the lien of such Priority Agent in such Priority
Agent’s Priority Collateral and to the extent provided for in the applicable
Credit Agreement or (ii) assert or enforce any claim under Section 506(c) of the
Bankruptcy Code senior to or on parity with the Lien of any Priority Agent for
costs or expenses of preserving or disposing of such Priority Agent’s Priority
Collateral.
     6.9 Effectiveness in Insolvency or Liquidation Proceedings. This Agreement,
which the parties hereto expressly acknowledge is a “subordination agreement”
under Section 510(a) of the Bankruptcy Code, shall be effective before, during
and after the commencement of an Insolvency or Liquidation Proceeding. All
references in this Agreement to any Grantor shall include such Person as a
debtor-in-possession and any receiver or trustee for such Person in any
Insolvency or Liquidation

45



--------------------------------------------------------------------------------



 



Proceeding.
SECTION 7
RELIANCE; WAIVERS; ETC.
     7.1 Non-Reliance
     (a) The consent by the Working Capital Claimholders to the execution and
delivery of the Term Loan Credit Documents and the grant to the Term Loan Agent
on behalf of the Term Loan Claimholders of a Lien on the Working Capital
Priority Collateral, and to the execution and delivery of any Additional
Documents and the grant to any Additional Agent on behalf of any applicable
Additional Claimholders of a Lien on such Collateral, and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
Working Capital Claimholders to the Grantors, shall be deemed to have been given
and made in reliance upon this Agreement. The consent by the Term Loan
Claimholders to the execution and delivery of the Working Capital Credit
Documents and the grant to the Working Capital Agent on behalf of the Working
Capital Claimholders of a Lien on the Term Loan Priority Collateral, and to the
execution and delivery of any Additional Documents and the grant to any
Additional Agent on behalf of any applicable Additional Claimholders of a Lien
on such Collateral, and all loans and other extensions of credit made or deemed
made on and after the date hereof by the Term Loan Claimholders to the Grantors,
shall be deemed to have been given and made in reliance upon this Agreement. The
consent by any Additional Claimholders to the execution and delivery of any
Additional Documents (other than such Additional Documents executed by or on
behalf of such Additional Claimholders) and the grant to any Additional Agent
(other than any Additional Agent that acts as Agent for such Additional
Claimholders) on behalf of any other applicable Additional Claimholders of a
Lien on the Collateral, and all loans and other extensions of credit made or
deemed made on and after the date hereof by such Additional Claimholders to the
Grantors, shall be deemed to have been given and made in reliance upon this
Agreement.
     (b) The Term Loan Agent and the Term Loan Administrative Agent, on behalf
of themselves and the other Term Loan Claimholders, acknowledge that they and
the Term Loan Claimholders have, independently and without reliance on the
Working Capital Agent or any other Working Capital Claimholder, or on any
Additional Agent or any other Additional Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Term Loan Credit Agreement, the other Term Loan
Credit Documents, this Agreement and the transactions contemplated hereby and
thereby and they will continue to make their own credit decision in taking or
not taking any action under the Term Loan Credit Agreement, the other Term Loan
Credit Documents or this Agreement. The Working Capital Agent and the Working
Capital Administrative Agent, on behalf of themselves and the other Working
Capital Claimholders, acknowledge that they and the Working Capital Claimholders
have, independently and without reliance on the Term Loan Agent or any other
Term Loan Claimholder, or on any Additional Agent or any other Additional
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into the Working Capital
Credit Agreement, the other Working Capital Credit Documents, this Agreement and
the transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the Working
Capital Credit Agreement, the other Working Capital Credit Documents or this
Agreement. Each Additional Agent, on behalf of itself and any other applicable
Additional Claimholders, acknowledges that it and the applicable Additional
Claimholders have,

46



--------------------------------------------------------------------------------



 



independently and without reliance on the Working Capital Agent or any Working
Capital Claimholder, or the Term Loan Agent or any Term Loan Claimholder, or any
other Additional Agent or any other applicable Additional Claimholders for which
such other Additional Agent acts as Agent, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the applicable Additional Documents, this Agreement and
the transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the
Additional Documents or this Agreement.
     7.2 No Warranties or Liability.
     (a) The Working Capital Agent, on behalf of itself and the Working Capital
Claimholders, acknowledges and agrees that (i) the Term Loan Agent and the Term
Loan Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Term Loan Credit Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon
and (ii) any Additional Agent and any Additional Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Additional Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.
     (b) The Term Loan Agent, on behalf of itself and the Term Loan
Claimholders, acknowledges and agrees that (i) the Working Capital Agent and the
Working Capital Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Working Capital
Credit Documents, the ownership of any Collateral or the perfection or priority
of any Liens thereon and (ii) any Additional Agent and any Additional
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Additional Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
     (c) Each Additional Agent, on behalf of itself and the applicable
Additional Claimholders, acknowledges and agrees that (i) the Working Capital
Agent and the Working Capital Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Working
Capital Credit Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon, (ii) the Term Loan Agent and the Term Loan
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Term Loan Credit Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon
and (iii) any other Additional Agent and any other applicable Additional
Claimholders for which such other Additional Agent acts as Agent have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Additional Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.
     (d) The Term Loan Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the Term Loan Credit
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Additional Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under any
applicable Additional Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Working Capital
Claimholders will be entitled to manage and supervise their respective loans and

47



--------------------------------------------------------------------------------



 



extensions of credit under the Working Capital Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate.
     (e) Neither any Agent nor any Claimholder for which such Agent acts as
Agent shall have any duty to any other Agent or any Claimholder for which such
other Agent acts as Agent to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with Company or any Grantor (including the Working
Capital Credit Documents, the Term Loan Credit Documents and any Additional
Documents), regardless of any knowledge thereof which they may have or be
charged with.
     7.3 No Waiver of Lien Priorities.
     (a) No right of the Working Capital Agent and the Working Capital
Claimholders, the Term Loan Agent and the Term Loan Claimholders, any Additional
Agent and any Additional Claimholders, the Control Agent or any of them to
enforce any provision of this Agreement or their respective Credit Documents
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or any other Grantor or by any act or failure to
act by such party, or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement or their respective Credit Documents,
regardless of any knowledge thereof which such party may have or be otherwise
charged with.
     (b) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the
applicable Credit Documents), the Working Capital Agent and the Working Capital
Claimholders, the Term Loan Agent and the Term Loan Claimholders, and any
Additional Agent and any Additional Claimholders and any of them may, at any
time and from time to time in accordance with their respective Credit Documents
or applicable law, without the consent of, or notice to, the other Claimholders
and without incurring any liabilities to the other Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
other Claimholders is affected, impaired or extinguished thereby) do any one or
more of the following:
     (i) make loans and advances to any Grantor or issue, guaranty or obtain
letters of credit for account of any Grantor or otherwise extend credit to any
Grantor, in any amount and on any terms, whether pursuant to a commitment or as
a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing (subject, in each case, to any
limitations expressly set forth in this Agreement);
     (ii) change the manner, place or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase or alter, the terms of
any of their respective Obligations or guaranty thereof or any liability of the
Company or any other Grantor, or any liability incurred directly or indirectly
in respect thereof (including any increase in or extension of their respective
Obligations, without any restriction as to the amount, tenor or terms of any
such increase or extension, subject to any limitations expressly set forth in
this Agreement) or, subject to the provisions of this Agreement, otherwise
amend, renew, exchange, extend, modify or supplement in any manner any Liens
held by such Agent or such Claimholders, their respective Obligations or any of
their respective Credit Documents; provided, however, the foregoing shall not
prohibit any other Agent and any other Claimholders from enforcing, consistent
with the other

48



--------------------------------------------------------------------------------



 



terms of this Agreement, any right arising under their respective Credit
Agreement or other Credit Documents as a result of any Grantor’s violation of
the terms hereof;
     (iii) subject to the provisions of this Agreement, sell, exchange, release,
surrender, realize upon, enforce or otherwise deal with in any manner and in any
order any part of the Collateral or any liability of the Company or any other
Grantor to such Claimholders or such Agent, or any liability incurred directly
or indirectly in respect thereof;
     (iv) settle or compromise their respective Obligations or any portion
thereof or any other liability of the Company or any other Grantor or any
security therefor or any liability incurred directly or indirectly in respect
thereof and apply any sums by whomsoever paid and however realized to any
liability (including their respective Obligations) in any manner or order;
     (v) subject to the restrictions set forth in this Agreement, exercise or
delay in or refrain from exercising any right or remedy against the Company or
any security or any other Grantor or any other Person, elect any remedy and
otherwise deal freely with Company, any other Grantor or any Collateral and any
security and any guarantor or any liability of the Company or any other Grantor
to such Claimholders or any liability incurred directly or indirectly in respect
thereof;
     (vi) take or fail to take any Lien securing their respective Obligations or
any other collateral security for such Obligations or take or fail to take any
action which may be necessary or appropriate to ensure that any Lien securing
such Obligations or any other Lien upon any property is duly enforceable or
perfected or entitled to priority as against any other Lien, provided that Liens
taken in violation of Section 2.5 shall be subject to the provisions of
Section 2.5; or
     (vii) otherwise release, discharge or permit the lapse of any or all Liens
securing their respective Obligations or any other Liens upon any property at
any time securing any such Obligations.
     (c) Each Agent, on behalf of itself and the Claimholders for which it acts
as Agent, also agrees that no Priority Agent or Priority Claimholders shall have
any liability to such Agent or the Claimholders for which it acts as Agent, and
such Agent on behalf of itself and the Claimholders for which it acts as Agent,
hereby waives all claims against any Priority Agent and any Priority
Claimholders, arising out of any and all actions which such Priority Agent or
such Priority Claimholders may take or permit or omit to take with respect to
their Priority Collateral. Each Agent, on behalf of itself and the Claimholders
for which it acts as Agent, agrees that no Priority Agent or Priority
Claimholders shall have any duty to them in respect of the maintenance or
preservation of any Priority Agent’s Priority Collateral.
     (d) Each Agent, on behalf of itself and the Claimholders for which it acts
as Agent, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to Collateral that does not constitute its Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

49



--------------------------------------------------------------------------------



 



     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the Working Capital Agent and the Working Capital Claimholders,
the Term Loan Agent and the Term Loan Claimholders, and any Additional Agent and
any Additional Claimholders, respectively, hereunder shall remain in full force
and effect irrespective of:
     (a) any lack of validity or enforceability of any Working Capital Credit
Documents, any Term Loan Credit Documents or any Additional Documents or any
setting aside or avoidance of any Lien;
     (b) except as otherwise set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Working Capital Obligations, the Term Loan Obligations or any Additional
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any Working Capital Credit Document, any Term Loan Credit Document
or any Additional Document;
     (c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Working Capital
Obligations, the Term Loan Obligations or any Additional Obligations or any
guarantee thereof;
     (d) the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
     (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Working Capital Obligations, the Term Loan Obligations or the Additional
Obligations.
     7.5 Certain Notices.
     (a) Promptly upon the Discharge of Working Capital Obligations, the Working
Capital Agent shall deliver written notice confirming same to the remaining
Agent Parties; provided that the failure to give any such notice shall not
result in any liability of the Working Capital Agent or the other Working
Capital Claimholders hereunder or in the modification, alteration, impairment,
or waiver of the rights of any party hereunder. Promptly upon the Discharge of
Term Loan Obligations, the Term Loan Agent shall deliver written notice
confirming same to the remaining Agent Parties; provided that the failure to
give any such notice shall not result in any liability of the Term Loan Agent or
the other Term Loan Claimholders hereunder or in the modification, alteration,
impairment, or waiver of the rights of any party hereunder. Promptly upon the
Discharge of Additional Obligations, the applicable Additional Agent shall
deliver written notice confirming same to the Working Capital Agent, the Term
Loan Agent and any other Additional Agent; provided that the failure to give any
such notice shall not result in any liability of such Additional Agent or the
applicable Additional Claimholders or in the modification, alteration,
impairment, or waiver of the rights of any party hereunder.
     (b) No later than five (5) days prior to the commencement by any Priority
Agent of any enforcement action or the exercise of any remedy with respect to
its Priority Collateral (including by way of a public or private sale of such
Priority Collateral), such Priority Agent shall notify the other Agent Parties
of such intended action; provided that the failure to give any such notice shall
not result in any liability hereunder of such Priority Agent or the Priority

50



--------------------------------------------------------------------------------



 



Claimholders for which it acts as Agent or in the modification, alteration,
impairment, or waiver of the rights of any party hereunder.
SECTION 8
MISCELLANEOUS
     8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Term Loan Credit Documents, the Working
Capital Credit Documents or any Additional Documents, the provisions of this
Agreement shall govern and control. The parties hereto acknowledge that the
terms of this Agreement are not intended to negate any specific rights granted
to the Company or any other Grantor in the Term Loan Credit Documents, the
Working Capital Credit Documents or any Additional Documents.
     8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Working
Capital Claimholders, the Term Loan Claimholders and any Additional Claimholders
may each continue, at any time and without notice to the other Claimholders, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Company or any Grantor constituting Working Capital Obligations,
Term Loan Obligations or Additional Obligations, as applicable, in reliance
hereof. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall
not invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to the
Company or any other Grantor shall include the Company or such Grantor as debtor
and debtor-in-possession and any receiver or trustee for the Company or any
other Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.
This Agreement shall terminate and be of no further force and effect upon the
Discharge of Working Capital Obligations (in accordance with the provisions
hereof), except for Section 5.3 and the provisions of this Section 8 as they
relate to Section 5.3, and subject to reinstatement in accordance with
Section 6.7.
     8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Working Capital Agent, the Term Loan Agent
or any Additional Agent, or (subject to the following sentence) the Company or
any other Grantor, shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, neither the Company nor any other
Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights or obligations are directly affected; provided that (x) no amendment,
modification or waiver of any provision of this Agreement, and no consent to any
departure therefrom by any party hereto, that changes, alters, modifies or
otherwise affects any right or obligation of, or otherwise adversely affects in
any manner, any Additional Agent that is not then a party hereto, or any
Additional Claimholder not then represented by an Additional Agent that is then
a party hereto (including but not limited to any change, alteration,
modification or other effect upon any right or obligation of or other adverse
effect upon any such Additional Agent or Additional Claimholder that may at any
subsequent time become a party hereto or beneficiary hereof) shall be effective
unless it is consented to in writing by the Company (regardless of whether any
such Additional Agent or Additional Claimholder ever becomes a party hereto or
beneficiary hereof) and (y) any

51



--------------------------------------------------------------------------------



 



amendment, modification or waiver of any provision of this Agreement that would
have the effect, directly or indirectly, through any reference in any Credit
Document to this Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying any Credit Document, or any term or provision thereof, or
any right or obligation of the Company or any other Grantor thereunder or in
respect thereof, shall not be given such effect except pursuant to a written
instrument executed by the Company and each other affected Grantor.
     8.4 Information Concerning Financial Condition of Company and its
Subsidiaries.
     (a) The Term Loan Agent and the Term Loan Claimholders, and the Working
Capital Agent and the Working Capital Claimholders, and each Additional Agent
and applicable Additional Claimholders, respectively, shall each be responsible
for keeping themselves informed of (a) the financial condition of Company and
its Subsidiaries and all endorsers or guarantors of the Term Loan Obligations,
the Working Capital Obligations or any Additional Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Term Loan Obligations,
the Working Capital Obligations or any Additional Obligations. Each Agent and
the Claimholders for which it acts as Agent shall have no duty to advise any
other Agent or any Claimholder for which any other Agent acts as Agent of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Agent or any of the
Claimholders for which it acts as Agent, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
any other Agent or any Claimholder for which such other Agent acts as Agent, it
or they shall be under no obligation (w) to make, and such party shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
     (b) The Grantors agree that any information with respect to the Control
Collateral provided by any Grantor to the Control Agent expressly and solely in
its capacity as Control Agent may be shared by the Control Agent with any
Claimholder upon its request therefor, notwithstanding any request or demand by
such Grantor that such information be kept confidential; provided, that such
information shall otherwise be subject to the respective confidentiality
provisions in the Working Capital Credit Agreement, the Term Loan Credit
Agreement and each Additional Credit Facility, as applicable, and to any other
confidentiality agreement or undertaking to which such Claimholder is party or
otherwise subject.
     8.5 Subrogation. Each Agent, for itself and on behalf of the Claimholders
for which it acts as Agent, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of Obligations
has occurred with respect to each other group of Claimholders.
     8.6 Notice of Term Loan Representative Change. Until an Agent (other than
the existing Term Loan Representative) receives written notice from the existing
Term Loan Representative, in accordance with Section 8.8 of this Agreement, of a
change in the identity of the Term Loan Representative, such Agent shall be
entitled to act as if the existing Term Loan Representative is in fact the Term
Loan Representative. Each Agent (other than the existing Term Loan
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Term Loan Representative which facially appears to be from
the then existing Term Loan Representative and is delivered in accordance with
Section 8.8 and such Agent shall not be required to inquire into the veracity or
genuineness of such

52



--------------------------------------------------------------------------------



 



notice. Each existing Term Loan Representative from time to time agrees to give
prompt written notice to each Agent of any change in the identity of the Term
Loan Representative.
     8.7 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
     (a) This Agreement and the rights and obligations of the parties hereto
under this Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to the rules or
principles of conflict of laws thereof to the extent that the same are not
mandatorily applicable by statute and would cause the application of the laws of
any other jurisdiction.
     (b) The parties hereto irrevocably consent and submit to the non-exclusive
jurisdiction of the courts of the State of New York sitting in New York County,
New York and the United States District Court of the Southern District of New
York, whichever the Agents may elect, and to the fullest extent permitted by
law, waive any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Agreement or any of the other
Credit Document and agree that any dispute with respect to any such matters
shall be heard only in the courts described above (except that the Agents and
the Claimholders reserve the right to bring any action or proceeding against any
Grantor or its or their property in the courts of any other jurisdiction which
such Agent or Claimholder deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Grantor or its or
their property).
     (c) Each Grantor to the fullest extent permitted by law hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified mail (return receipt requested)
directed to its address set forth herein and service so made shall be deemed to
be completed five (5) days after the same shall have been so deposited in the
U.S. mails, or, at the Agents’ option, by service upon any Grantor in any other
manner provided under the rules of any such courts.
     (d) EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY OR OTHERWISE. EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     (e) The Agents and Claimholders shall not have any liability to any Grantor
(whether in tort, contract, equity or otherwise) for losses suffered by such
Grantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, except to the extent it is
determined by a final and non-appealable judgment or court order binding on the
applicable Agent and Claimholders that the losses were the result of acts or
omissions constituting gross

53



--------------------------------------------------------------------------------



 



negligence or willful misconduct. Each Grantor: (i) certifies that neither the
Agents, the Claimholders nor any representative, agent or attorney acting for or
on behalf of the Agents or the Claimholders has represented, expressly or
otherwise, that the Agents and the Claimholders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Credit Documents and (ii) acknowledges that in entering into
this Agreement and the other Credit Documents, the Agents and the Claimholders
are relying upon, among other things, the waivers and certifications set forth
in this Section 8.7 and elsewhere herein and therein.
     8.8 Notices. All notices to the Control Agent, the Term Loan Claimholders,
the Working Capital Claimholders and any applicable Additional Claimholders
permitted or required under this Agreement shall also be sent to the Working
Capital Agent, the Term Loan Agent and the applicable Additional Agent,
respectively. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, electronically mailed or sent by courier service or
U.S. mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of electronic mail or four Business Days after
deposit in the U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.
     8.9 Further Assurances. The Working Capital Agent, on behalf of itself and
the Working Capital Claimholders, the Term Loan Agent, on behalf of itself and
the Term Loan Claimholders, any Additional Agent, on behalf of itself and the
applicable Additional Claimholders, and the Company, agree that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the Working
Capital Agent, the Term Loan Agent or such Additional Agent may reasonably
request to effectuate the terms of and the lien priorities contemplated by this
Agreement.
     8.10 Designation of Additional Indebtedness; Joinder of Additional Agents.
     (a) The Company may designate any Additional Indebtedness complying with
the requirements of the definition of “Additional Indebtedness” as Additional
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

(i)   One or more Additional Agents for one or more Additional Claimholders in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to each Agent Party;   (ii)   at least five
Business Days prior to delivery of the Additional Indebtedness Joinder, the
Company shall have delivered to each Agent Party complete and correct copies of
any Additional Credit Facility, Additional Guarantees and Additional Collateral
Documents that will govern such Additional Indebtedness upon giving effect to
such designation (which may be unexecuted copies of Additional Documents to be
executed and delivered concurrently with the effectiveness of such designation);
  (iii)   The Company shall have executed and delivered to each Agent Party the
Additional Indebtedness Designation with respect to such Additional
Indebtedness;

54



--------------------------------------------------------------------------------



 



(iv)   all state and local stamp, recording, filing, intangible and similar
taxes or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each Agent Party; and   (v)   No Event
of Default shall have occurred and be continuing.

     (b) Upon satisfaction of the foregoing conditions, the designated
Additional Indebtedness shall constitute “Additional Indebtedness”, any
Additional Credit Facility under which such Additional Indebtedness is or may be
incurred shall constitute an “Additional Credit Facility”, any holder of such
Additional Indebtedness or other applicable Additional Creditor shall constitute
an “Additional Creditor”, and any Additional Agent for any such Additional
Creditor shall constitute an “Additional Agent”, for all purposes under this
Agreement. The date on which the foregoing conditions shall have been satisfied
with respect to such Additional Indebtedness is herein called the “Additional
Effective Date”. Prior to the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of each Agent Party shall be determined on the basis that such
Additional Indebtedness is not then designated. On and after the Additional
Effective Date with respect to such Additional Indebtedness, all references
herein to Additional Indebtedness shall be deemed to take into account such
Additional Indebtedness, and the rights and obligations of each Agent Party
shall be determined on the basis that such Additional Indebtedness is then
designated.
     (c) In connection with any designation of Additional Indebtedness pursuant
to this Section 8.10, each Agent Party agrees (x) to execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Term Collateral Documents, Working
Capital Collateral Documents, or Additional Collateral Documents, as applicable,
and any blocked account, control or other agreements relating to any security
interest in Control Collateral, and to make or consent to any filings or take
any other actions, as may be reasonably deemed by the Company to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Additional
Indebtedness to become a valid and perfected Lien (with the priority
contemplated by this Agreement), and (y) otherwise to reasonably cooperate to
effectuate a designation of Additional Indebtedness pursuant to this
Section 8.10 (including without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date), in each event at the sole costs of the Company
and the Grantors.
     8.11 Binding on Successors and Assigns. This Agreement shall be binding
upon the Working Capital Agent, the other Working Capital Claimholders, the Term
Loan Agent, the other Term Loan Claimholders, each Additional Agent and the
other Additional Claimholders, the Control Agent and their respective successors
and assigns.
     8.12 Specific Performance. Each Agent may demand specific performance of
this Agreement. Each Agent, on behalf of itself and the Claimholders for which
it acts as Agent, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by any other Agent.
     8.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

55



--------------------------------------------------------------------------------



 



     8.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
     8.15 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     8.16 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Working Capital Agent, the other Working Capital Claimholders, the Term Loan
Agent, the other Term Loan Claimholders, each Additional Agent, the other
Additional Claimholders, the Control Agent and the Company and the other
Grantors. No other Person shall have or be entitled to assert rights or benefits
hereunder.
     8.17 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Working Capital Claimholders, the Term Loan Claimholders and any
Additional Claimholders, respectively. Nothing in this Agreement is intended to
or shall impair the rights of Company or any other Grantor, or the obligations
of Company or any other Grantor to pay the Working Capital Obligations, the Term
Loan Obligations and any Additional Obligations as and when the same shall
become due and payable in accordance with their terms.
     8.18 Future Grantors. Any Domestic Subsidiary of the Company from time to
time party to a Credit Document shall become a “Grantor” hereunder for all
purposes of this Agreement upon execution and delivery by such Domestic
Subsidiary of a joinder agreement substantially in the form of Exhibit D hereto.

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            WELLS FARGO FOOTHILL, LLC,
as Working Capital Agent,
      By:   /s/ Kathy Plisko         Name:   Kathy Plisko        Title:   SVP   
 

Notice Address:
Wells Fargo Foothill, LLC, as Working Capital Agent
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Business Finance Manager
Telecopier: 770-804-0551
Telephone: 770-508-1300
with a copy to:
                                        
                                        
                                        
Attention:                               
Telecopier:                               
Telephone:                               

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Term Loan Agent,
      By:   /s/ Jacob Petkovich         Name:   Jacob Petkovich        Title:  
Director     

Notice Address:
Wachovia Bank, National Association, as Term Loan Agent
Wells Fargo Securities
One Wachovia Center
301 South College Street, 6th Floor
Charlotte, NC 28288
Attention: Patrick McKinnon
Facsimile: 704-374-3300
Telephone: 704-715-4433
Email: patrick.mckinnon@wachovia.com
with a copy to:
Wells Fargo Bank, NA
21 Waterway Avenue, Suite 600
The Woodlands, TX 77380
Attention: Janet Ritter
Facsimile: 281-362-6611
Telephone: 281-362-6635
Email: ritterj@wellsfargo.com

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Control Agent,
      By:   /s/ Janet P. Ritter         Name:   Janet P. Ritter        Title:  
Vice President     

Notice Address:
Wells Fargo Bank, NA, , as Control Agent
21 Waterway Avenue, Suite 600
The Woodlands, TX 77380
Attention: Janet Ritter
Facsimile: 281-362-6611
Telephone: 281-362-6635
Email: ritterj@wellsfargo.com
with a copy to:
Wachovia Bank, National Association
Wells Fargo Securities
One Wachovia Center
301 South College Street, 6th Floor
Charlotte, NC 28288
Attention: Patrick McKinnon
Facsimile: 704-374-3300
Telephone: 704-715-4433
Email: patrick.mckinnon@wachovia.com

 



--------------------------------------------------------------------------------



 



            NCI BUILDING SYSTEMS, INC.,
a Delaware corporation
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:   EVP
and General Counsel        ROBERTSON-CECO II CORPORATION,
a Delaware corporation
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:   EVP
and General Counsel        NCI GROUP, INC.,
a Nevada corporation
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:   EVP
and General Counsel        STEELBUILDING.COM, INC.,
a Delaware corporation
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:   EVP
and General Counsel     

Notice Address:
NCI Building Systems, Inc.
10943 N. Sam Houston Parkway W.
Houston, Texas 77064
Attention: Chief Financial Officer
Telecopier: 281-897-7658
Telephone: 281-897-7837
with a copy to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Telecopier: 212-909-6836
Telephone: 212-909-6000

 